EXHIBIT 10.121



 

 

 

 

 

 

Agreement

Between



Mechanical Technology Incorporated

and



Fletcher International, Ltd.

 

 

 

Dated as of January 26, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Index of Defined Terms

Page

TABLE OF CONTENTS

 

1.

Purchase and Sale
.................................................................................

1

2.

Closing
..............................................................................................

2

3.

Representations and Warranties of the Company
.............................................

3

4.

Registration Provisions
...........................................................................

10

5.

Exercise of Additional Investment Rights
......................................................

19

6.

Representations and Warranties of Fletcher
....................................................

21

7.

Future Equity Issuances
...........................................................................

23

8.

Covenants of the Company
.......................................................................

27

9.

Change in Control
.................................................................................

31

10.

[Intentionally Omitted]
...........................................................................

35

11.

Covenants of Fletcher
.............................................................................

35

12.

Legend
..............................................................................................

36

13.

Conditions Precedent to Fletchers' Obligations
................................................

37

14.

Conditions Precedent to the Company's Obligations
.........................................

38

15.

Fees and Expenses
.................................................................................

39

16.

Non-Performance
..................................................................................

39

17.

Indemnification
....................................................................................

40

18.

Survival of the Representations, Warranties, etc.
.............................................

42

19.

Notices
..............................................................................................

42

20.

Miscellaneous
.......................................................................................

44

     

ANNEX A

FORM OF CERTIFICATE OF ADDITIONAL INVESTMENT RIGHTS



ANNEX B

FORM OF DELIVERY NOTICE



ANNEX C

OPINION OF OUTSIDE COUNSEL



ANNEX D

FORM OF ESCROW AGREEMENT

 

 

 

 

 

 

 

6

AGREEMENT

This Agreement (this "Agreement") dated as of January 26, 2004 is entered into
by and between Mechanical Technology Incorporated, a corporation organized under
the laws of New York (together with its permitted successors, the "Company"),
and Fletcher International, Ltd., a company organized under the laws of Bermuda
(together with its permitted successors, "Fletcher").

The parties hereto agree as follows:

 1. Purchase and Sale

    . In consideration of and upon the basis of the representations, warranties
    and agreements and subject to the terms and conditions set forth in this
    Agreement:

     a. Fletcher agrees to purchase from the Company, and the Company agrees to
        sell to Fletcher on the Closing Date (as defined below), in accordance
        with Section 2 below, a number of shares (the "Initial Shares") of the
        Company's common stock, par value $1.00 per share (the "Common Stock"),
        equal to (i) ten million dollars ($10,000,000) (the "Initial
        Investment") divided by (ii) the Agreement Date Price. The "Agreement
        Date Price" means $7.048, subject to adjustment as set forth herein and
        in the Certificate (as defined below).
     b. In addition, the Company shall issue to Fletcher on the Closing Date a
        certificate in the form attached hereto as Annex A (the "Certificate")
        evidencing rights (the "Additional Investment Rights") to purchase from
        the Company (i) additional shares of Common Stock (the "First Additional
        Shares") at the price specified in the Certificate, at an aggregate
        purchase price of eight million dollars ($8,000,000) (the "First
        Additional Investment Amount"); (ii) from time to time, additional
        shares of Common Stock (the "Second Additional Shares," and, together
        with the First Additional Shares, the "Additional Shares") at the price
        specified in the Certificate, up to an aggregate purchase price of
        eighteen million dollars ($18,000,000) (the "Second Additional
        Investment Amount," and, together with the First Additional Investment
        Amount, the "Additional Investment Amount") and (iii) up to three
        million (3,000,000) shares of common stock, par value $0.01 per share
        (the "Plug Power Stock"), of Plug Power, Inc., a Delaware corporation
        ("Plug Power"), owned by the Company and held in escrow pursuant to the
        terms of the Escrow Agreement (as defined in Section 13(a)(iii)) at a
        price specified in the Certificate, all subject to the terms and
        conditions of the Certificate. Fletcher shall have the right to exercise
        the Additional Investment Rights in the manner, and subject to the
        terms, specified in this Agreement and in the Certificate.
    
        
    
        1
    
     c. The closing (the "Closing") of the transactions contemplated hereby
        shall occur on January 29, 2004 or such other date and time as Fletcher
        and the Company shall mutually agree (such date, the "Closing Date").
     d. As used herein, the term "Common Shares" means all shares of Common
        Stock issued and/or issuable under any provision of this Agreement or
        any provision of the Certificate; the term "Investment Securities" means
        the Additional Investment Rights and all Common Shares; the term
        "Person" means an individual, corporation, partnership, limited
        liability company, joint venture, association, trust, unincorporated
        organization or other entity; the term "Business Day" means any day on
        which the Common Stock may be traded on the Nasdaq, or, if not admitted
        for trading on the Nasdaq, any day other than a Saturday, Sunday or
        holiday on which banks in New York City are required or permitted to be
        closed; and the term "Nasdaq" means the Nasdaq National Market,
        provided, however, that if the Nasdaq National Market is not then the
        principal U.S. trading market for the Common Stock, then "Nasdaq" shall
        be deemed to mean the principal U.S. national securities exchange (as
        defined in the Securities Exchange Act of 1934, as amended (the
        "Exchange Act")) on which the Common Stock is then traded, or if such
        Common Stock is not then listed or admitted to trading on any national
        securities exchange but is designated as a Nasdaq SmallCap Market
        Security by the National Association of Securities Dealers, Inc.
        ("NASD"), then such market system, or if such Common Stock is not listed
        or quoted on any of the foregoing, then the OTC Bulletin Board.

 2. Closing

    . The Closing shall take place initially via facsimile on the Closing Date
    in the manner set forth below; provided that original certificates
    representing the Investment Securities sold and purchased on the Closing
    Date shall be delivered on the Closing Date by hand to Fletcher's
    representatives or counsel at the offices of Wilmer, Cutler & Pickering at
    399 Park Avenue, New York, New York 10022.

    At the Closing, the following deliveries shall be made:

     a. Common Stock and Certificate of Additional Investment Rights. The
        Company shall issue and deliver to Fletcher (i) fourteen (14) stock
        certificates, each representing one hundred thousand (100,000) shares of
        Common Stock, and one (1) stock certificate representing eighteen
        thousand, eight hundred and forty-two (18,842) shares of Common Stock,
        and (ii) one (1) Certificate, each duly executed by the Company in
        definitive form and duly registered on the books of the Company in the
        name of Fletcher International, Ltd., unless otherwise instructed by
        Fletcher in writing at least one (1) Business Day prior to the Closing
        Date.
     b. Purchase Price. Fletcher shall cause to be wire transferred to the
        Company, in accordance with the instructions set forth in Section 19,
        the aggregate purchase
    
        2
    
        price for the Initial Shares and the Additional Investment Rights of ten
        million dollars ($10,000,000) in immediately available United States
        funds.
    
        Escrow of Shares of Plug Power
        . The Company shall deposit three million (3,000,000) shares of Plug
        Power Stock in escrow pursuant to the terms of the Escrow Agreement.
     c. Closing Documents. The closing documents required by Sections 13 and 14
        shall be delivered to Fletcher and the Company, respectively.
     d. Delivery Notice. An executed copy of the delivery notice in the form
        attached hereto as Annex B shall be delivered by the Company to
        Fletcher.

    The deliveries specified in this Section 2 shall be deemed to occur
    simultaneously as part of a single transaction and no delivery shall be
    deemed to have been made until all such deliveries have been made.

 3. Representations and Warranties of the Company

    . The Company hereby represents and warrants to Fletcher as of the date
    hereof:

     a. Organization. Each of the Company and its subsidiaries (i) is a duly
        organized or formed and validly existing corporation, partnership or
        limited liability company, as the case may be, in good standing under
        the laws of the jurisdiction of its formation and has the corporate,
        partnership or limited liability company power and authority, as
        applicable, to own its property and assets and to transact the business
        in which it is engaged and presently proposes to engage, and (ii) has
        duly qualified and is authorized to do business and is in good standing
        as a foreign corporation, partnership or limited liability company, as
        applicable, in all jurisdictions in which the nature of its activities
        and of its properties (both owned and leased) makes such qualification
        required, except for those jurisdictions in which failure to be so
        qualified would not, individually or in the aggregate, be reasonably
        expected to have a material adverse effect on (A) the business affairs,
        financial condition, assets, results of operations or prospects of the
        Company and its subsidiaries, taken as a whole, whether or not arising
        in the ordinary course of business, or (B) the transactions contemplated
        by, or the Company's ability to perform under, this Agreement, the
        Certificate or the Escrow Agreement (a "Material Adverse Effect").
        Subsidiaries
        . The Company has no subsidiaries other than Turbonetics Energy, Inc., a
        New York corporation, MTI Instruments, Inc., a New York corporation,
        Embedded Power LLC, a Delaware limited liability company, and MTI
        MicroFuel Cells Inc., a Delaware corporation.
    
        
    
        3
    
     b. 
        Plug Power Shares Freely Tradable
        . Neither the Company nor any of its subsidiaries is, or at any time in
        the three months preceding the date of this Agreement has been, an
        "affiliate," as that term is defined in Rule 144 ("
        Rule 144
        ") under the Securities Act of 1933, as amended (the "
        Securities Act
        "), of Plug Power. The Company has held all of the Plug Power Stock to
        be deposited into escrow pursuant to the Escrow Agreement for at least
        two years, calculated as set forth in subsection (d) of Rule 144.
     c. Corporate Power and Authority. The Company has full corporate power and
        authority necessary to (i) execute and deliver this Agreement, the
        Certificate and the Escrow Agreement, (ii) perform its obligations
        hereunder and under the Certificate (including, but not limited to, the
        issuance of the Investment Securities and sale of the Plug Power Stock)
        and the Escrow Agreement, (iii) own and operate its properties and
        assets and (iv) carry on its business as presently conducted and as
        proposed to be conducted.
        Authorization
        . The execution, delivery and performance of this Agreement, the
        Certificate and the Escrow Agreement by the Company (including the sale,
        issuance and delivery of the Investment Securities and the sale of the
        Plug Power Stock) have been duly authorized by all requisite corporate
        action and no further consent or authorization of the Company, its Board
        of Directors or its stockholders is required, other than the stockholder
        approval required under Section 5(b).
     d. Execution; Binding Agreement. This Agreement has been duly executed and
        delivered by the Company and, when this Agreement is duly authorized,
        executed and delivered by Fletcher, will be a valid and binding
        agreement enforceable against the Company in accordance with its terms,
        subject to bankruptcy, insolvency, reorganization, moratorium and
        similar laws of general applicability relating to or affecting
        creditors' rights generally and to general principles of equity.
     e. Non-contravention. Neither the execution and delivery by the Company of
        this Agreement, the Certificate and the Escrow Agreement nor the
        performance by the Company of any of its obligations hereunder and under
        the Certificate and the Escrow Agreement, nor compliance with the terms
        and provisions hereof or thereof, nor the consummation of the
        transactions contemplated herein and therein (including, without
        limitation, obtaining the Stockholder Consent as contemplated by Section
        5(b) hereof):
         i.   violates, conflicts with, results in a breach of, or constitutes a
              default (or an event which with the giving of notice or the lapse
              of time or both would be reasonably likely to constitute a
              default) or creates any rights in respect
        
              4
        
              of any Person under (A) the certificates of incorporation or
              bylaws (or similar organizational documents) of the Company or any
              of its subsidiaries, (B) any decree, judgment, order, law, treaty,
              rule, regulation or determination of any court, governmental
              agency or body, or arbitrator having jurisdiction over the Company
              or any of its subsidiaries or any of their respective properties
              or assets, (C) the terms of any bond, debenture, indenture, credit
              agreement, note or any other evidence of indebtedness, or any
              agreement, stock option or other similar plan, lease, mortgage,
              deed of trust or other instrument to which the Company or any of
              its subsidiaries is a party, by which the Company or any of its
              subsidiaries is bound, or to which any of the properties or assets
              of the Company or any of its subsidiaries is subject, (D) the
              terms of any "lock-up" or similar provision of any underwriting or
              similar agreement to which the Company or any of its subsidiaries
              is a party or (E) any rule or regulation of the NASD or the Nasdaq
              or any rule or regulation of the markets where the Company's
              securities are publicly traded or quoted applicable to the Company
              or the transactions contemplated hereby;
        
         ii.  other than as expressly contemplated by this Agreement, the
              Certificate or the Escrow Agreement, results in the creation or
              imposition of any lien, charge or encumbrance upon any Investment
              Securities, the Plug Power Stock or any of the properties or
              assets of the Company or any of its subsidiaries; or
         iii. will be subject to any preemptive right, rights of first refusal
              or similar rights that have not been properly waived or complied
              with.
    
        Required Consents; Permits
        . No consent, approval, license, authorization, validation or order of,
        or filing, recording or registration with, or exemption by, any court,
        governmental agency or other body or authority, or any subdivision
        thereof, is required to authorize or as a condition to (i) execution and
        delivery by the Company of this Agreement, the Certificate or the Escrow
        Agreement or the performance by the Company of any of its obligations
        hereunder and thereunder or (ii) the legality, validity, binding effect
        or enforceability of this Agreement, the Certificate or the Escrow
        Agreement, in each case, other than (A) such as may already have been
        received, (B) the United States Securities and Exchange Commission (the
        "
        SEC
        ") declaring effective the Registration Statements (as defined herein)
        to be filed pursuant to the terms hereof and (C) approvals required by
        the Nasdaq. The Company and each of its subsidiaries have all necessary
        franchises, licenses, certificates, permits, and other authorizations
        from any foreign, federal, state or local government or governmental
        agency, department or body that are currently necessary for the
        operation of the business of the Company and each of its subsidiaries as
        presently conducted, except where the
    
        5
    
        failure to possess such franchises, licenses, certificates, permits and
        other authorizations could not reasonably be expected to have a Material
        Adverse Effect.
    
     f. Capitalization. As of the date of this Agreement, the authorized capital
        stock of the Company consisted of 75,000,000 shares of Common Stock and
        no shares of preferred stock or other capital stock. As of January 22,
        2004, (A) 27,768,036 shares of Common Stock were issued and outstanding,
        (B) 3,068,027 shares of Common Stock are currently reserved and subject
        to issuance upon the exercise of outstanding stock options, warrants or
        other convertible rights, (C) 8,035,974 shares of Common Stock are held
        in the treasury of the Company and (D) up to 3,703,582 additional shares
        of Common Stock may be issued under the Company's 1996 Stock Incentive
        Plan and 1999 Employee Stock Incentive Plan (the "Benefit Plans"). All
        of the outstanding shares of Common Stock are, and all shares of capital
        stock which may be issued pursuant to stock options, warrants or other
        convertible rights will be, when issued and paid for in accordance with
        the respective terms thereof, duly authorized, validly issued, fully
        paid and non-assessable, free of any preemptive rights in respect
        thereof that have not been waived or complied with and issued in
        compliance with all applicable state and federal laws concerning the
        issuance of securities. As of the date hereof, except as set forth above
        or on Schedule 3(i) attached hereto, and except for shares of Common
        Stock or other securities issued upon conversion, exchange, exercise or
        purchase associated with the securities, options, warrants, rights and
        other instruments referenced above, no shares of capital stock or other
        voting securities of the Company were outstanding, no equity
        equivalents, interests in the ownership or earnings of the Company or
        other similar rights were outstanding, and there were no existing
        options, warrants, calls, subscriptions or other rights or agreements or
        commitments relating to the capital stock of the Company or any of its
        subsidiaries or obligating the Company or any of its subsidiaries to
        issue, transfer, sell or redeem any shares of capital stock, or other
        equity interest in, the Company or any of its subsidiaries or obligating
        the Company or any of its subsidiaries to grant, extend or enter into
        any such option, warrant, call, subscription or other right, agreement
        or commitment. Attached hereto as Schedule 3(i) is a complete and
        correct list as of the date of this Agreement of all outstanding
        options, warrants, calls, subscriptions and other rights or agreements
        or commitments relating to the issuance of additional shares of capital
        stock of the Company and with respect to each a description of the
        number and class of securities and the exercise price thereof; provided
        that with respect to options or shares issued or issuable under the
        Benefit Plans, such schedule shall summarize the total number of shares
        subject to, the range of exercise prices under and the average exercise
        prices of such options, warrants, calls, or other rights issued under
        the Benefit Plans.
    
        6
    
     g. 
        Shares Reserved; Issuance of Investment Securities
        . As of the date hereof, the Company has validly reserved 1,418,842
        shares of Common Stock for issuance to Fletcher as the Initial Shares
        and 4,131,988 shares of Common Stock for issuance under this Agreement
        and upon exercise of the MTI Investment Rights (as defined in the
        Certificate). The Company shall at all times have reserved for issuance
        such number of shares of Common Stock as shall from time to time be
        sufficient to satisfy its delivery obligations under this Agreement and
        the Certificate, including, without limitation, upon exercise of the MTI
        Investment Rights. The Plug Power Stock is owned by the Company free and
        clear of all options, pledges, security interests, voting trust or
        similar arrangements, liens, claims, charges or other encumbrances or
        restrictions on voting or transfer. When issued to Fletcher against
        payment therefor, as provided in the Agreement or the Certificate, each
        Common Share:
         i.   will have been duly and validly authorized, duly and validly
              issued, fully paid and non-assessable;
         ii.  will be free and clear of any options, pledges, security
              interests, voting trust or similar arrangements, liens, claims,
              charges or other encumbrances or restrictions on voting or
              transfer; and
         iii. will not have been issued or sold (A) in violation of, or be
              subject to, any preemptive or other similar rights of any Person
              existing as of the date of this Agreement or (B) in violation of
              any such rights existing after the date of this Agreement.
    
        When issued to Fletcher against payment therefor, as provided in this
        Agreement or the Certificate, each share of Plug Power Stock (A) will be
        free and clear of any options, pledges, security interests, voting trust
        or similar arrangements, liens, claims, charges or other encumbrances or
        restrictions on voting or transfer, (B) to the Company's knowledge, will
        be fully paid and non-assessable and (C) will not have been sold to
        Fletcher in violation of, or be subject to, any right of first offer or
        refusal or other similar right of any Person with respect to the Company
        or its affiliates.
    
     h. Registration and Listing of Common Stock. The Common Stock is registered
        pursuant to Section 12(g) of the Exchange Act and the Company satisfies
        all listing and maintenance criteria of the Nasdaq. The Company has
        taken no action that would be likely to, and is aware of no present set
        of facts or circumstances as of the date hereof that would (with the
        passage of time or the giving of notice or both or neither), cause (i)
        the termination of the registration of the Common Stock under the
        Exchange Act or (ii) the delisting of the Common Stock from the Nasdaq.
        To the knowledge of the Company, nothing will prevent the Common
    
        7
    
        Shares, when issued, from being duly listed and admitted for trading on
        all of the markets where shares of Common Stock are traded, including
        the Nasdaq.
    
     i. SEC Filings. The Company has filed in a timely manner all forms, reports
        or other documents that the Company was required to file under the
        Securities Act, or under Section 13(a) or 15(d) of the Exchange Act
        (each an "SEC Filing") during the 12 months preceding the date hereof.
        Since September 30, 2000, each of the Company's SEC Filings, including
        the financial statements and schedules of the Company and results of the
        Company's operations and cash flow contained therein, complied in all
        material respects with the SEC's requirements as of their respective
        filing dates and did not contain any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the
        disclosures therein, in the light of the circumstances under which they
        were made, not misleading. The Company's SEC Filings made before and
        excluding the date hereof fully disclose all material negative
        information concerning the Company and its subsidiaries. Notwithstanding
        the preceding sentence, the Company's SEC Filings made before and
        excluding the date hereof do not disclose the existence and terms of
        this Agreement or any fourth fiscal quarter or year-end financial
        information that would be contained in the financial statements for the
        period ended December 31, 2003.
     j. Legal Proceedings. There is no pending, or to the best knowledge of the
        Company, threatened action, suit, proceeding or investigation before any
        court, governmental agency or body, or arbitrator having jurisdiction
        over the Company or any of its subsidiaries or any of its affiliates
        that could reasonably be expected to cause a Material Adverse Effect,
        except as disclosed in the Company's SEC Filings at least three (3)
        Business Days before the date immediately prior to and excluding the
        date hereof.
     k. Material Adverse Effect. Since September 30, 2003, and except as
        disclosed in any SEC Filing at least one (1) Business Day before the
        date immediately prior to and excluding the date hereof, there has not
        been, and the Company is not aware of, (i) any development or condition
        that has resulted, or is reasonably likely to result, in a Material
        Adverse Effect, (ii) any obligation, direct or contingent, that is
        material to the Company or its subsidiaries on a consolidated basis,
        incurred by the Company or any of its subsidiaries, except obligations
        incurred in the ordinary course of business, (iii) any dividend or
        distribution of any kind declared, paid or made on the capital stock of
        the Company or (iv) any loss or damage (whether or not insured) to the
        physical property of the Company or any of its subsidiaries which has
        been sustained which has resulted, or is reasonably likely to result, in
        a Material Adverse Effect.
    
         
    
         
    
        8
    
     l. Financial Statements. The consolidated financial statements of the
        Company and its subsidiaries and the related notes contained in the
        Company's SEC Filings have been prepared in accordance with United
        States generally accepted accounting principles ("U.S. GAAP"), applied
        on a consistent basis throughout the periods therein specified (except
        as stated therein), and fairly present the financial position of the
        Company and its subsidiaries as of the dates indicated and the results
        of its operations and cash flows for the periods therein specified.
     m. Solvency. The sum of the assets of the Company, both at a fair valuation
        and at present fair salable value, exceeds its liabilities, including
        contingent liabilities, and the Company has sufficient capital with
        which to conduct its business as presently conducted and as proposed to
        be conducted for the next twelve (12) months. The Company has not
        incurred debt, and does not intend to incur debt, beyond its ability to
        pay such debt as it matures. For purposes of this paragraph, "debt"
        means any liability on a claim, and "claim" means (x) a right to
        payment, whether or not such right is reduced to judgment, liquidated,
        unliquidated, fixed, contingent, matured, unmatured, disputed,
        undisputed, legal, equitable, secured, or unsecured, or (y) a right to
        an equitable remedy for breach of performance if such breach gives rise
        to a payment, whether or not such right to an equitable remedy is
        reduced to judgment, fixed, contingent, matured, unmatured, disputed,
        undisputed, secured, or unsecured. With respect to any such contingent
        liabilities, such liabilities are computed at the amount which, in light
        of all the facts and circumstances existing at the time and known to the
        Company, represents the amount which can reasonably be expected to
        become an actual or matured liability.
     n. Exemption from Registration. The offer and sale of the Investment
        Securities to Fletcher pursuant to this Agreement will, subject to the
        accuracy of Fletcher's representations and warranties contained in
        Section 6 hereof and Fletcher's compliance with the applicable covenants
        and agreements contained in Section 11 hereof, be made in accordance
        with an exemption from the registration requirements of the Securities
        Act and any applicable state law. The offer and sale of the Plug Power
        Stock will be made in accordance with an exemption from the registration
        requirements of the Securities Act and any applicable state law. Neither
        the Company nor any agent on its behalf has solicited or will solicit
        any offers to buy or has offered to sell or will offer to sell all or
        any part of the Investment Securities, the Plug Power Stock or any other
        securities to any Person or Persons so as to bring the sale of
        Investment Securities or the Plug Power Stock by the Company to Fletcher
        within the registration provisions of the Securities Act.
     o. Non-Public Information; General Solicitation. The Company has not
        furnished to Fletcher any material non-public information concerning the
        Company, Plug
    
        9
    
        Power or their respective subsidiaries. The Investment Securities and
        the Plug Power Stock were not offered or sold to Fletcher by any form of
        general solicitation or general advertising.
    
     p. Manipulation of Stock Price. Neither the Company nor any of its
        subsidiaries has taken, in violation of applicable law, any action
        designed to or that might reasonably be expected to cause or result in
        unlawful manipulation of the price of the Common Stock or the Plug Power
        Stock.
     q. Brokers. Except for fees payable to the Persons listed on Schedule 3(t)
        attached hereto, no broker, finder or investment banker is entitled to
        any brokerage, finder's or other fee or compensation to be paid by or on
        behalf of the Company as a result of the transactions contemplated by
        this Agreement or the Certificate. The Company shall be solely
        responsible for any fees or other compensation payable to any Person
        listed on Schedule 3(t).
        Tax Returns and Payments
        . The Company and each of its subsidiaries has each filed all federal
        income tax returns and all other material tax returns, domestic and
        foreign, required to be filed by it and has paid all material taxes and
        assessments payable by it which have become due, other than those not
        yet delinquent and except for those contested in good faith. The Company
        and each of its subsidiaries has established on its books such charges,
        accruals and reserves in respect of taxes, assessments, fees and other
        governmental charges for all fiscal periods as are required by U.S.
        GAAP.
        Title to Properties
        . The Company and each of its subsidiaries has good and marketable
        title, in the case of real property, and good title (or valid
        leaseholds, in the case of any leased property), in the case of all
        other property, to all of the properties and assets that are material to
        their business, taken as a whole.
        Lawful Operations
        . Except for known situations or incidents which are reserved for on the
        most recent consolidated balance sheet or which, if not so reserved,
        could not reasonably be expected to have a Material Adverse Effect, the
        Company and each of its subsidiaries is in compliance with all
        requirements imposed by law which are applicable to them, their
        operations or their properties, whether foreign, federal or state or
        local.

    Registration Provisions
    .
     a. The Company shall, as soon as practicable and at its own expense, but in
        no event later than February 25, 2004, file a registration statement
        under the Securities Act covering the resale of all of the Common Shares
        (such registration statement, together with all amendments and
        supplements thereto and any replacement registration statement with
        respect thereto or with respect to the Common Shares
    
        10
    
        
    
        covered thereby, the "Initial Registration Statement"). Pursuant to the
        preceding sentence, the Company shall register pursuant to the Initial
        Registration Statement a number of shares of Common Stock at least equal
        to the quotient of (i) the sum of the Initial Investment plus the
        Additional Investment Amount divided by (ii) the product of (A) the
        Agreement Date Price (measured as of the filing date of the Initial
        Registration Statement) multiplied by (B) eight-tenths (0.80); provided,
        however, that if the Stockholder Consent has not been obtained prior to
        the effectiveness of the Initial Registration Statement, the Company
        shall register pursuant to such Initial Registration Statement not less
        than 5,550,830 shares of Common Stock, representing nineteen and
        ninety-nine one hundredths percent (19.99%) of the shares of Common
        Stock outstanding as of the date of this Agreement (the "Original
        Number"). The Company shall use its best efforts to cause such Initial
        Registration Statement to be declared effective as soon as practicable,
        but not later than April 25, 2004 (or, in the event that the SEC elects
        to review such Initial Registration Statement, May 25, 2004). The
        Company shall provide prompt written notice to Fletcher if the SEC
        elects to review such Initial Registration Statement.
    
     b. If the Stockholder Consent is obtained after the effective date of the
        Initial Registration Statement, then the Company shall, at its own
        expense and no later than ten (10) days after and excluding the date on
        which the Stockholder Consent is obtained, file a registration statement
        under the Securities Act covering the resale of all of the Common Shares
        not previously registered pursuant to the Initial Registration Statement
        (such registration statement, together with all amendments and
        supplements thereto and any replacement registration statement with
        respect thereto or with respect to the Common Shares covered thereby,
        the "Consent Registration Statement"). Pursuant to the preceding
        sentence, the Company shall register pursuant to the Consent
        Registration Statement a number of shares of Common Stock at least equal
        to the difference between (i) the quotient of (A) thirty-six million
        dollars ($36,000,000) divided by (B) the product of (x) the lesser of
        (A) the Agreement Date Price and (B) the Prevailing Price of the Common
        Stock (measured as of the filing date of the Consent Registration
        Statement) multiplied by (y) eight-tenths (0.80) and (ii) the number of
        shares registered pursuant to the Initial Registration Statement;
        provided, however, that in no event shall the Company be required to
        register pursuant to the Registration Statements (as defined in Section
        4(d)) in the aggregate more than 11,107,214 Common Shares, representing
        forty percent (40%) of the Original Number. The Company shall use its
        best efforts to cause the Consent Registration Statement to be declared
        effective as soon as practicable, but not later than seventy (70) days
        after and excluding the date on which the Stockholder Consent is
        obtained (or, in the event that the SEC elects to review such Initial
        Registration Statement, one hundred (100) days after and excluding the
        date on which the Stockholder
    
        11
    
        Consent is obtained). The Company shall provide prompt written notice to
        Fletcher if the SEC elects to review such Consent Registration
        Statement.
    
     c. At any time after the effectiveness of the Initial Registration
        Statement and the Consent Registration Statement, the Company shall file
        a new registration statement (each new registration statement, an
        "Additional Registration Statement") as promptly as practicable after
        (and in no event later than ten (10) days after and excluding) the date
        (a "Shortfall Date") on which the number of Common Shares issued or
        issuable under this Agreement and the Certificate exceeds eighty percent
        (80%) of the number of shares of Common Stock then registered, so that
        one hundred twenty-five percent (125%) of Common Shares so issued or
        issuable (as determined on such date) shall be registered pursuant to
        such registration statement; provided, however, that in no event shall
        the Company be required to register pursuant to the Registration
        Statements in the aggregate more than 11,107,214 Common Shares,
        representing forty percent (40%) of the Original Number; and provided,
        further, that, for the avoidance of doubt, the Company shall be
        obligated to use the Prevailing Price of the Common Stock (if lower than
        the Agreement Date Price as of such date) in determining the number of
        Common Shares issuable under this Agreement or the Certificate, on (x)
        September 30, 2005 and (y) on and after January 1, 2006 until the end of
        the Additional Investment Term. The Company shall use its best efforts
        to cause each Additional Registration Statement to be declared effective
        as soon as practicable, but not later than seventy (70) days after and
        excluding the relevant Shortfall Date (or, in the event that the SEC
        elects to review such Additional Registration Statement, one hundred
        (100) days after and excluding the relevant Shortfall Date). The Company
        shall provide prompt written notice to Fletcher if the SEC elects to
        review any Additional Registration Statement. The obligations in this
        Section 4(c) to promptly file an Additional Registration Statement and
        to have such Additional Registration Statement declared effective are
        referred to herein as the "Amendment Requirement."
     d. The Initial Registration Statement, Consent Registration Statement and
        each Additional Registration Statement are referred to herein,
        collectively, as the "Registration Statements." The obligations to
        timely file the Registration Statements and to have the Registration
        Statements declared effective and to maintain such effectiveness as
        provided in this Section 4 (subject to any Blackout Period that does not
        constitute a Blackout Violation, in each case, as defined below) are
        referred to herein as the "Registration Requirement."
     e. Each Common Share is a "Covered Security." The Company shall provide
        prompt written notice to Fletcher when each of the Registration
        Statements has been declared effective by the SEC.
    
        
    
        12
    
     f. The Company will use its best efforts to: (i) keep each Registration
        Statement effective until the earlier of (A) the later of (1) the second
        anniversary of the issuance of the last Covered Security that may be
        issued and to which such Registration Statement relates, or (2) such
        time as all of the Covered Securities issued or issuable to Fletcher and
        to which such Registration Statement relates can be sold by Fletcher or
        any of its affiliates within a three-month period without compliance
        with the registration requirements of the Securities Act pursuant to
        Rule 144 or (B) the date all of the Covered Securities covered by such
        Registration Statement shall have been sold by Fletcher and its
        affiliates (such later period, the "Registration Period"); (ii) prepare
        and file with the SEC such amendments and supplements to the
        Registration Statements and the prospectuses used in connection with the
        Registration Statements (as such prospectuses are so amended and
        supplemented from time to time, the "Prospectuses") as may be necessary
        to comply with the provisions of the Securities Act with respect to the
        disposition of all Covered Securities by Fletcher or any of its
        affiliates; (iii) furnish such number of Prospectuses and other
        documents incident thereto, including any amendment of or supplement to
        the Prospectuses, as Fletcher from time to time may reasonably request;
        (iv) cause all Covered Securities to be listed on each securities
        exchange and quoted on each quotation service on which similar
        securities issued by the Company are then listed or quoted; (v) provide
        a transfer agent and registrar for all Covered Securities and a CUSIP
        number for all Covered Securities; (vi) otherwise comply with all
        applicable rules and regulations of the SEC, the Nasdaq and any other
        exchange or quotation service on which the Covered Securities are
        obligated to be listed or quoted under this Agreement; and (vii) file
        the documents required of the Company and otherwise obtain and maintain
        requisite blue sky clearance in (x) New York and all other jurisdictions
        in which any of the Covered Securities were originally sold and (y) all
        other states specified in writing by Fletcher, provided, however, that,
        as to this clause (y), the Company shall not be required to qualify to
        do business or consent to service of process in any state in which it is
        not now so qualified or has not so consented. Fletcher shall (i) provide
        such information as reasonably requested by the Company in connection
        with the preparation of the Registration Statements and (ii) have the
        right to approve the description of the selling stockholder, plan of
        distribution and all other references to Fletcher and its affiliates
        contained in any Registration Statement and any Prospectus; provided,
        however, that, in the event of Fletcher's failure to comply with its
        obligations set forth in clause (i) of this sentence, the Company's
        obligation to file a Registration Statement will be suspended until such
        time as Fletcher complies therewith and, provided, further, that, with
        respect to clause (ii) of this sentence, Fletcher shall approve or
        reject such descriptions or references within two (2) full Business Days
        after and excluding the date on which the Company provides the final
        forms of such descriptions and references, and, in the event that
        Fletcher has not approved or rejected such descriptions within five (5)
        full Business Days after and excluding
    
        13
    
        the date on which the Company provides the final forms of such
        descriptions and references, the Company's obligation to file a
        Registration Statement will be suspended until such time as Fletcher
        complies therewith.
    
     g. The Company shall furnish to Fletcher upon request a reasonable number
        of copies of a supplement to or an amendment of any Prospectus as may be
        necessary in order to facilitate the public sale or other disposition of
        all or any of the Covered Securities by Fletcher or any of its
        affiliates pursuant to the Registration Statements.
     h. With a view to making available to Fletcher and its affiliates the
        benefits of Rule 144 and Form S-3 under the Securities Act, the Company
        covenants and agrees to: (i) make and keep available adequate current
        public information (within the meaning of Rule 144(c)) concerning the
        Company during the Registration Period; and (ii) furnish to Fletcher
        upon request, as long as Fletcher owns any Covered Securities, (A) a
        written statement by the Company that it has complied with the reporting
        requirements of the Securities Act and the Exchange Act and, (B) such
        other information as may be reasonably requested in order to avail
        Fletcher and its affiliates of Rule 144 or Form S-3 with respect to such
        Covered Securities.
     i. Notwithstanding anything else in this Section 4, if, at any time during
        which a Prospectus is required to be delivered in connection with the
        sale of any Covered Security, the Company determines in good faith and
        upon advice of counsel that a development has occurred or a condition
        exists as a result of which the Registration Statements or the
        Prospectuses contain a material misstatement or omission, the Company
        will promptly notify Fletcher thereof by telephone and in writing. Upon
        receipt of such notification, Fletcher and its affiliates will
        immediately suspend all offers and sales of any Covered Security
        pursuant to the Registration Statements, and, if so directed by the
        Company, Fletcher will deliver to the Company, at the Company's expense,
        all copies of the Prospectuses printed in bulk in connection with a
        pending underwritten offering, in its possession, if any, relating to
        the Covered Securities. In such event, the Company will amend or
        supplement the Registration Statements and the Prospectuses or make such
        filings or public disclosures as promptly as practicable and will use
        its best efforts to take such other steps as may be required to permit
        sales of the Covered Securities thereunder by Fletcher and its
        affiliates in accordance with applicable federal and state securities
        laws. The Company will promptly notify Fletcher after it has determined
        in good faith that such sales have become permissible in such manner and
        will promptly deliver copies of the Registration Statements and the
        Prospectuses (as so amended or supplemented, if applicable) to Fletcher
        in accordance with paragraphs (f) and (g) of this Section 4.
    
        
    
        14
    
     j. Notwithstanding anything else in this Agreement, but subject to the last
        sentence of this Section 4(j), if a material transaction in which the
        Company is engaged or proposes to engage would require an immediate
        amendment to the Registration Statements, a supplement to the
        Prospectuses or a filing under the Exchange Act or other public
        disclosure of material information and the disclosure of such
        transaction would be premature or injurious to the consummation of the
        transaction (each, a "Blackout Event"), the Company may give notice (a
        "Blackout Notice") to Fletcher by telephone and in writing to suspend
        sales of Covered Securities. Fletcher agrees that, after the receipt of
        a Blackout Notice, it will not effect any sales of Covered Securities
        pursuant to the Registration Statements until the Company notifies
        Fletcher that such sales are permissible and, if so directed by the
        Company, Fletcher will deliver to the Company all copies of the
        Prospectus prepared in bulk in connection with an underwritten offering
        in its possession, if any, relating to the Covered Securities. At the
        end of any Blackout Event, the Company will (i) amend or supplement the
        Registration Statements and the Prospectuses or make such filings or
        public disclosures as promptly as practicable, (ii) use its best efforts
        to take such other steps as may be required to permit sales of the
        Covered Securities thereunder by Fletcher and its affiliates in
        accordance with applicable federal and state securities laws, (iii)
        promptly notify Fletcher after it has determined in good faith that such
        sales are permissible and (iv) promptly deliver copies of the
        Registration Statements and the Prospectuses (as so amended or
        supplemented, if applicable) to Fletcher in accordance with paragraphs
        (f) and (g) of this Section 4. Notwithstanding the foregoing, (x) under
        no circumstances shall the Company be entitled to exercise its right
        under this Section 4(j) to suspend sales of any Covered Securities
        pursuant to the Registration Statements if (A) it has exercised its
        right to suspend sales under this Section 4(j) on more than one (1)
        other occasion in the preceding twelve (12)-month period, (B) it has
        exercised its right to suspend sales under this Section 4(j) on one (1)
        occasion, and has suspended sales pursuant to Section 4(i) for an
        aggregate of thirty (30) days or more, in the preceding twelve
        (12)-month period, or (C) it has suspended sales pursuant to Section
        4(i) for an aggregate of sixty (60) days or more in the preceding twelve
        (12)-month period, (y) any suspension under this Section 4(j) shall not
        exceed thirty (30) days and (z) no suspension under this Section 4(j)
        may commence less than thirty (30) days after the end of the preceding
        suspension under Section 4(i) or this Section 4(j).
     k. Promptly after the commencement of any suspension of sales of the
        Covered Security pursuant to this Section 4 (each period during which
        such sales are suspended being referred to herein as a "Blackout
        Period"), Fletcher will notify the Company of any contract to sell,
        assign, deliver or otherwise transfer any Covered Security that requires
        delivery of such Covered Security no later than three (3) Business Days
        after execution (each a "Sales Contract") that Fletcher or any of its
        affiliates has entered into prior to the commencement of such Blackout
    
        15
    
        Period and that would require delivery of such Covered Securities during
        such Blackout Period, which notice will contain the aggregate sale price
        and quantity of Covered Securities pursuant to such Sales Contract.
        Within two (2) Business Days of receipt of such notice, the Company will
        notify Fletcher of its election either to (i) terminate the Blackout
        Period and, as promptly as practicable, amend or supplement the
        Registration Statements or the Prospectuses in order to correct the
        material misstatement or omission and deliver to Fletcher copies of such
        amended or supplemented Registration Statement and Prospectus in
        accordance with paragraphs (f) and (g) of this Section 4, or
        (ii) continue the Blackout Period in accordance with this paragraph. If
        the Company elects to continue the Blackout Period (or the Company
        elects to terminate the Blackout Period, but the Blackout Period is not
        terminated before the latest date that Fletcher may consummate the
        transaction contemplated by the Sales Contract), and if Fletcher or any
        of its affiliates are therefore unable to consummate the sale of Covered
        Securities pursuant to the Sales Contract (such unsold Covered
        Securities being the "Unsold Securities"), the Company will promptly
        indemnify each Fletcher Indemnified Party (as such term is defined in
        Section 17(a) below) against any Proceeding (as such term is defined in
        Section 17(a) below) that each Fletcher Indemnified Party may incur
        arising out of or in connection with Fletcher's breach or alleged breach
        of any such Sales Contract, and the Company shall reimburse each
        Fletcher Indemnified Party for any reasonable costs or expenses
        (including reasonable legal fees) incurred by such party in
        investigating or defending any such Proceeding. The purpose of the
        indemnities set forth in this Section 4(k) shall be to make the Fletcher
        Indemnified Parties whole for all losses, costs and expenses related to
        such Blackout Period, and the calculation of any indemnification payment
        under this Section 4(k) shall take into account all relevant factors,
        including (i) any cash payment made to any Person to terminate or modify
        such Sales Contract, (ii) the cost of covering by purchasing or
        borrowing Common Stock or other securities to deliver pursuant to such
        Sales Contract, (iii) the expected net benefit to Fletcher of delivering
        the Unsold Securities pursuant to the Sales Contract and (iv) Fletcher's
        mitigation of losses resulting from sales of the Unsold Securities after
        the Blackout Period; provided, however, that nothing in this Section
        4(k)(iv) shall require Fletcher to take any actions that would have or
        could reasonably be expected to have an adverse economic effect on
        Fletcher or its affiliates. Upon receipt of Fletcher's notice of
        existing Sales Contracts required by this Section 4(k), the Company and
        Fletcher shall discuss in good faith any steps that could reasonably be
        taken to mitigate any losses relating to any Unsold Securities. In the
        event of a Blackout Period, Fletcher shall take reasonable actions to
        mitigate losses relating to Unsold Securities and resulting from the
        Blackout Period; provided, however, that Fletcher shall not be required
        to take any actions that would have or could reasonably be expected to
        have an adverse economic effect (after taking into account any
        specifically-stated, written commitment by the Company to provide
    
        16
    
        indemnification under this Section 4(k) with respect to such action) on
        Fletcher or its affiliates. The amounts owed to Fletcher by the Company
        hereunder shall be reduced by losses resulting from Fletcher's failure
        to comply with its obligation set forth in the preceding sentence. If
        the Company elects to terminate the Blackout Period, Fletcher shall use
        reasonable efforts to extend the consummation date of such Sales
        Contract until after such Blackout Period ends; provided, however, that
        Fletcher shall not be required to take any action with respect to such
        Sales Contract that would have an adverse economic effect on Fletcher.
    
     l. If (i) the Registration Requirement or Amendment Requirement is not
        satisfied at any time, (ii) the Company suspends sales under Section
        4(j) on more than one (1) other occasion in the preceding twelve
        (12)-month period, (iii) the Company suspends sales under Section 4(j)
        on one (1) occasion, and has suspended sales pursuant to Section 4(i)
        for an aggregate of thirty (30) days or more, in the preceding twelve
        (12)-month period, (iv) the Company suspends sales pursuant to Section
        4(i) for an aggregate of sixty (60) days or more in the preceding twelve
        (12)-month period, or (v) any suspension under Section 4(j) shall exceed
        thirty (30) days or shall occur within thirty (30) days of any
        suspension under Section 4(i) or Section 4(j) (each of (ii), (iii), (iv)
        and (v), a "Blackout Violation"), then for each month or portion thereof
        in which the Registration Requirement or Amendment Requirement is not
        satisfied or a Blackout Violation occurs or continues, the Agreement
        Date Price shall be reduced by $0.3524, and for each month or portion
        thereof in which the Registration Requirement or Amendment Requirement
        is not satisfied or a Blackout Violation occurs or continues on and
        after January 1, 2006, the Prevailing Price (as defined in the
        Certificate) of Common Stock as of any determination date shall also be
        reduced by an amount equal to five percent (5%) multiplied by the
        Prevailing Price that otherwise would be in effect on such date,
        including through the issuance of additional shares of Common Stock as
        if such adjusted Agreement Date Price or Prevailing Price, as the case
        may be, had been in effect as of the date hereof and as of each of the
        dates on which an Additional Investment Notice was delivered to the
        Company, as applicable, provided, however, that no reduction of the
        Agreement Date Price or Prevailing Price (and issuance of additional
        shares of Common Stock) shall be made with respect to any Common Shares
        that (x) are not owned by Fletcher or its affiliates on the date of the
        event giving rise to such reduction or (y) may be sold pursuant to an
        effective Registration Statement and are not affected by the Company's
        failure to satisfy the Registration Requirement or the Amendment
        Requirement, as the case may be. If the Registration Requirement is not
        satisfied at any point in time during the Registration Period, if the
        Amendment Requirement is not satisfied, or if a Blackout Violation
        occurs, then the end of the Additional Investment Term (as defined in
        the Certificate) relating to the Second MTI Right shall be extended by
        one day for each day (or portion thereof) that the Registration
        Requirement or Amendment Requirement shall not have been
    
        17
    
        satisfied or the Blackout Violation shall exist, as the case may be;
        provided, however, that in no event shall such Additional Investment
        Term be extended beyond December 31, 2006, except, that, if the
        Registration Requirement or the Amendment Requirement is not satisfied,
        or if a Blackout Period or a Blackout Violation exists, at any time
        during the sixty (60)-Business Day period ending on and including
        December 31, 2006, Fletcher shall have no less than sixty (60) Business
        Days on which the Registration Requirement and Amendment Requirement are
        satisfied and no Blackout Period or Blackout Violation exists after and
        excluding the last date on which the Registration Requirement or the
        Amendment Requirement was not satisfied, or a Blackout Period or
        Blackout Violation existed, to exercise the MTI Investment Rights.
    
        "Market Stand-off" Agreement
        . If requested by the Company and an underwriter in a bona fide
        underwritten public offering of Common Stock with net proceeds of at
        least twenty-five million dollars ($25,000,000) to the Company, after
        underwriter's discounts or commissions and other fees or expenses,
        Fletcher shall not sell any Common Stock on Nasdaq during the ninety
        (90) day period (or such shorter period, if (A) so notified by the
        Company in writing or (B) the Company withdraws the registration
        statement with respect to, or otherwise abandons, such underwritten
        public offering) (in each case, a "
        Stand-off Period
        ") following the effective date of a registration statement of the
        Company filed under the Securities Act, provided that:
         i.   such Stand-off Period shall not occur before the first anniversary
              of the termination of the most recent Stand-off Period;
         ii.  all officers and directors of the Company and all stockholders of
              the Company beneficially owning more than ten percent (10%) of the
              shares of Common Stock on the effective date of such registration
              statement shall have entered into agreements no less favorable to
              the Company and the underwriters;
         iii. Fletcher shall beneficially own more than ten percent (10%) of the
              shares of Common Stock outstanding on the effective date of such
              registration statement;
         iv.  the MTI Investment Rights, in whole or in part, are outstanding,
              are unexercised and have not expired; and
         v.   the end of the Additional Investment Term relating to the Second
              MTI Right shall be extended by one day for each day (or portion
              thereof) of the Stand-off Period, provided, however, that in no
              event shall such Additional Investment Term be extended beyond
              December 31, 2006, except, that, if a Stand-off Period exists at
              any time during the sixty (60)-

    

    18

    Business Day period ending on and including December 31, 2006, the Holder
    (as defined in the Certificate) shall have no less than sixty (60) Business
    Days (on which no Stand-off Period exists) after the end of such Stand-off
    Period in which to exercise the MTI Investment Rights.

 4. Exercise of Additional Investment Rights.
     a. The Additional Investment Rights are exercisable into Common Stock and
        Plug Power Stock in accordance with the terms and conditions set forth
        in the Certificate. The form of the "Additional Investment Notice" to be
        executed and delivered by Fletcher to the Company as specified therein
        is attached as Exhibit 1 to the Certificate and the form of the
        "Additional Investment Delivery Notice" to be executed and delivered by
        the Company to Fletcher as specified therein is attached as Exhibit 2 to
        the Certificate.
     b. The Company shall not issue Common Shares to the extent that the total
        number of Common Shares issued hereunder or under the Certificate
        (including upon exercise of the MTI Investment Rights, in whole or in
        part):
         i.  would exceed 5,550,830 Common Shares, representing nineteen and
             ninety-nine one-hundredths percent (19.99%) of the Original Number,
             and such circumstance would require the approval of the holders of
             Common Stock pursuant to the listing requirements or rules of the
             Nasdaq (whether or not listed on Nasdaq), which approval had not
             then been obtained. If the issuance of any Common Shares due to an
             issuance pursuant to Section 4(l) or a Later Issuance (as defined
             in Section 7), a Restatement (as defined in Section 8(b)), a Change
             in Control (as defined in Section 9) or other adjustment under this
             Agreement or the Certificate would require the Company to issue
             Common Shares in violation of the immediately preceding sentence,
             then such issuance shall be deferred, in whole or in part, to the
             extent necessary, until the earlier of (i) such time as such
             approval has been obtained and (ii) such time as such issuance
             would no longer cause the Company to issue shares in violation of
             the immediately preceding sentence; provided, however, that if as
             of the last day of the Additional Investment Term the issuance of
             such Common Shares would cause the Company to violate the
             immediately preceding sentence, whether or not such issuance has
             been or continues to be deferred pursuant to this sentence of
             Section 5(b), the Company shall not be required to issue such
             Common Shares and the Company shall not be, or be deemed to be, in
             breach of this Agreement and Fletcher shall have no rights or
             remedies with respect thereto by virtue of the Company's failure to
             issue such Common Shares. The Company shall notify its stockholders
             of a stockholders' meeting for the purpose of voting on the
             approval of the
        
             19
        
             issuance of all Common Shares issued or issuable hereunder and
             under the Certificate (the "Stockholder Consent"), which meeting
             shall be held on or before July 15, 2004, and shall otherwise use
             its reasonable efforts to obtain, on or before July 15, 2004, the
             Stockholder Consent including by (i) soliciting proxies to vote for
             the Stockholder Consent, (ii) recommending to the Company's
             stockholders that such stockholders give the Stockholder Consent
             and (iii) not withdrawing such recommendation. If the Stockholder
             Consent has not been obtained by July 15, 2004, Fletcher shall
             thereafter have the right to make a Net Basis Settlement (as
             defined in the Certificate) with respect to the MTI Investment
             Rights; provided, however, that such Net Basis Settlement shall not
             be honored and shall have no effect to the extent that, as a result
             of following such instructions, the total number of Common Shares
             issued (after giving effect to such Net Basis Settlement and
             without regard to the gross number of Common Shares used to compute
             the net number of Common Shares deliverable thereby) would exceed
             5,550,830 Common Shares, representing nineteen and ninety-nine
             one-hundredths percent (19.99%) of the Original Number; or
        
         ii. would exceed 11,107,214 Common Shares, representing forty percent
             (40%) of the Original Number.
    
        Notwithstanding anything in this Agreement or the Certificate to the
        contrary, after the end of the Additional Investment Term, in the event
        that the number of Common Shares issuable under this Agreement or the
        Certificate, in the aggregate, exceeds, in the case of subsection (i),
        5,550,830 shares of Common Stock, or in the case of subsection (ii),
        11,107,214 shares of Common Stock, (x) the Company shall not be, or be
        deemed to be, in breach of this Agreement or the Certificate by virtue
        of the Company's compliance with Section 5(b) and (y) other than with
        respect to the deferral of issuances required pursuant to Section
        5(b)(i), Fletcher shall have no rights or remedies with respect to the
        Company's compliance with Section 5(b).
    
     c. The aggregate number of Common Shares issuable under this Agreement and
        the Certificate shall not exceed the lesser of (i) the number of Common
        Shares otherwise issuable under this Agreement and the Certificate
        without regard to the limitation contained in this Section 5(c) and (ii)
        the Maximum Number; provided, that the issuance of any Common Shares
        issuable in excess of the Maximum Number due to an issuance pursuant to
        Section 4(l) or a Later Issuance, a Restatement, a Change in Control or
        other adjustment under this Agreement or the Certificate shall be
        deferred until such time as it is permissible under this Section 5(c);
        provided, further, that if as of the last day of the Additional
        Investment Term the issuance of such Common Shares would cause the
        Company

    20

    to violate this Section 5(c), whether or not such issuance has been or
    continues to be deferred pursuant to this Section 5(c), the Company shall
    not be required to issue such Common Shares and the Company shall not be, or
    be deemed to be, in breach of this Agreement and Fletcher shall have no
    rights or remedies with respect thereto by virtue of the Company's failure
    to issue such Common Shares. The "Maximum Number" is initially 2,699,786 and
    thereafter shall be automatically increased upon expiration of a sixty-five
    (65) day period (the "Notice Period") after (i) the Company delivers an
    Increase Notice (as defined below) by nine and one-quarter percent (9.25%)
    of the Increase (as defined below) set forth in such Increase Notice or (ii)
    Fletcher delivers a notice (a "65 Day Notice") to the Company designating a
    new Maximum Number. The Company shall deliver a notice (an "Increase
    Notice") stating the aggregate number of shares of Common Stock outstanding
    as of the last day of the preceding month and the second preceding month and
    the increase, if any (the "Increase"), from the second preceding month (or
    in the case of the last day of the month immediately following the Closing
    Date, the number of shares outstanding specified in Section 3(i)) to the
    preceding month. A 65 Day Notice may be given at any time. Unless expressly
    waived in writing by Fletcher, the Company shall deliver an Increase Notice
    to Fletcher on or before the 10th day of every calendar month from and
    including the Closing Date. From time to time following the Notice Period,
    Common Stock may be issued to Fletcher in accordance with the terms of this
    Agreement and the Certificate on any Business Day for any quantity of Common
    Stock, such that the aggregate number of shares of Common Stock issued under
    this Agreement and the Certificate is less than or equal to the Maximum
    Number. Notwithstanding anything in this Agreement to the contrary, in the
    event that the number of Common Shares issuable under this Agreement and the
    Certificate exceeds the Maximum Number, (x) the Company shall not be, or be
    deemed to be, in breach of this Agreement or the Certificate and (y)
    Fletcher shall have no rights or remedies with respect thereto by virtue of
    the Company's compliance with Section 5(c).

 5. Representations and Warranties of Fletcher

    . Fletcher hereby represents and warrants to the Company, as of the date
    hereof and on the Closing Date and on each Additional Investment Closing
    Date (as defined in the Certificate), as follows:

     a. Fletcher has been duly incorporated and is validly existing in good
        standing under the laws of Bermuda.
     b. The execution, delivery and performance of this Agreement by Fletcher
        have been duly authorized by all requisite corporate action and no
        further consent or authorization of Fletcher, its Board of Directors or
        its stockholders is required. This Agreement has been duly executed and
        delivered by Fletcher and, when duly authorized, executed and delivered
        by the Company, will be a valid and binding
    
        21
    
        agreement enforceable against Fletcher in accordance with its terms,
        subject to bankruptcy, insolvency, reorganization, moratorium and
        similar laws of general applicability relating to or affecting
        creditors' rights generally and to general principles of equity.
    
     c. Fletcher understands that no United States federal or state agency has
        passed on, reviewed or made any recommendation or endorsement of the
        Investment Securities or the Plug Power Stock.
     d. Fletcher is an "accredited investor" as such term is defined in
        Regulation D promulgated under the Securities Act.
     e. Fletcher is purchasing the Investment Securities for its own account for
        investment only and not with a view to, or for resale in connection
        with, the public sale or distribution thereof in the United States,
        except pursuant to sales registered under the Securities Act or an
        exemption therefrom.
     f. Fletcher understands that the Investment Securities are being or will be
        offered and sold to it in reliance on specific exemptions from the
        registration requirements of the United States federal securities laws
        and that the Company is relying on the truth and accuracy of, and
        Fletcher's compliance with, the representations, warranties, agreements,
        acknowledgments and understandings of Fletcher set forth herein in order
        to determine the availability of such exemptions and the eligibility of
        Fletcher to acquire the Investment Securities. Fletcher further
        understands that the Investment Securities may not be re-offered or
        resold other than pursuant to registration under the Securities Act or
        an available exemption therefrom.
     g. During the sixty (60) Business Days prior to the date of this Agreement,
        Fletcher has not traded in Common Stock or Plug Power Stock.
     h. To Fletcher's knowledge, the Investment Securities and the Plug Power
        Stock were not offered or sold to Fletcher by any form of general
        solicitation or general advertising.
     i. To Fletcher's knowledge, Fletcher and its affiliates are in compliance,
        in all material respects, with the sections of the Uniting and
        Strengthening America by Providing Appropriate Tools Required to
        Intercept and Obstruct Terrorism Act (USA Patriot Act of 2001)
        applicable to Fletcher.
     j. Neither the execution and delivery by Fletcher of this Agreement, the
        Certificate and the Escrow Agreement nor the performance by Fletcher of
        any of its obligations hereunder and under the Certificate and the
        Escrow Agreement, nor compliance with the terms and provisions hereof or
        thereof, nor the
    
        
    
         
    
        22
    
        consummation of the transactions contemplated herein and therein
        violates, conflicts with, results in a breach of, or constitutes a
        default (or an event which with the giving of notice or the lapse of
        time or both would be reasonably likely to constitute a default) or
        creates any rights in respect of any Person under (i) the certificates
        of incorporation or bylaws (or similar organizational documents) of
        Fletcher, (ii) any decree, judgment, order, law, treaty, rule,
        regulation or determination of any court, governmental agency or body,
        or arbitrator having jurisdiction over Fletcher or any of its affiliates
        or any of their respective properties or assets or (iii) the terms of
        any agreement or other instrument to which Fletcher or any of its
        affiliates is a party, by which Fletcher or any of its affiliates is
        bound, or to which any of the properties or assets of Fletcher or any of
        its affiliates is subject, except such violations, conflicts, breaches,
        defaults or rights that would not reasonably be expected to materially
        impair Fletcher's ability to enter into this Agreement, the Certificate
        or the Escrow Agreement or to perform its obligations hereunder or
        thereunder.
    
     k. Neither Fletcher nor any of its affiliates has taken, in violation of
        applicable law, any action designed to or that might reasonably be
        expected to cause or result in unlawful manipulation of the price of the
        Common Stock or the Plug Power Stock.
     l. No broker, finder or investment banker is entitled to any brokerage,
        finder's or other fee or compensation to be paid by or on behalf of
        Fletcher as a result of the transactions contemplated by this Agreement
        or the Certificate.

 6. Future Equity Issuances.
     a. If, on or after the date hereof and prior to the end of the Additional
        Investment Term, the Company engages or participates in any discussions
        with any Person regarding any potential Later Issuance (as defined, and
        subject to the limitations, below), the Company shall (i) within two (2)
        Business Days after and excluding the date of such discussions, notify
        Fletcher of the existence of the Company's discussions with respect to
        the potential Later Issuance and (ii) in connection with such notice,
        inquire whether Fletcher desires to be informed as to the substance of
        such discussions. If Fletcher notifies the Company in writing that
        Fletcher elects to become informed with respect to such potential Later
        Issuance by 11:59 p.m., New York City time, on the second (2nd) Business
        Day after and excluding the date on which the Company so notifies
        Fletcher (the "Fletcher Election Period"), the Company shall use its
        best efforts to engage in good faith discussions with Fletcher regarding
        the potential Later Issuance and shall not consummate such Later
        Issuance until the later to occur of (i) two (2) full Business Days
        after and excluding the date of Fletcher's election and (ii) the
        expiration of the Fletcher Election Period. For purposes of
        clarification, nothing in this subsection shall
    
        23
    
        obligate the Company to invite or allow Fletcher to participate in a
        Later Issuance. Notwithstanding anything in this Agreement to the
        contrary, the Company shall have no obligations under this Agreement to
        disclose any material, non-public information to Fletcher unless
        Fletcher, upon request by the Company, executes and delivers a
        confidentiality agreement relating thereto in form and substance
        reasonably acceptable to the Company.
    
     b. If, on or prior to December 31, 2004 (which date will be extended by one
        day for each day (or portion thereof) prior to December 31, 2004 that
        the Registration Requirement or Amendment Requirement shall not have
        been satisfied or a Blackout Violation shall exist, as the case may be
        (such later date, the "Extended Date")), there is a Later Issuance at a
        Later Issuance Price (as defined below) per share that is less than
        $7.048, then:
         i.  the Company shall promptly issue, and deliver certificates to
             Fletcher representing, an additional number of shares of Common
             Stock, if any, equal to the sum of:
              A. the positive difference between (1) the number of shares equal
                 to the number calculated by dividing $10,000,000 by the Later
                 Issuance Price and (2) the sum of the Initial Shares plus all
                 shares of Common Stock previously issued under this Section
                 7(b)(i)(A), if any; plus
              B. with respect to each Additional Investment Notice delivered by
                 the Holder prior to a Later Issuance where the MTI Additional
                 Investment Price (as defined in the Certificate) was greater
                 than the Later Issuance Price, the positive difference, if any,
                 between (1) the number of shares calculated by dividing (x) the
                 Designated Additional Investment set forth in such Additional
                 Investment Notice by (y) the Later Issuance Price (provided
                 that if such Additional Investment Notice was settled by Net
                 Basis Settlement, such additional number of shares shall equal
                 the positive difference, if any, between the number of shares
                 of Common Stock that would have been issuable pursuant to
                 Section 1.4(b) of the Certificate if the MTI Additional
                 Investment Price had equaled the Later Issuance Price, minus
                 the number of shares of Common Stock actually issued pursuant
                 to such Additional Investment Notice) and (2) the sum of the
                 aggregate number of shares of Common Stock delivered upon such
                 closings of such exercises of the MTI Investment Rights plus
                 all shares of Common Stock previously issued under this Section
                 7(b)(i)(B), if any; and
        
              
        
             24
        
         ii. the Agreement Date Price shall automatically be reduced to equal
             the lesser of the Later Issuance Price and the Agreement Date Price
             then in effect.
    
     c. If, at any time after the later of December 31, 2004 or the Extended
        Date, and on or prior to the end of the Additional Investment Term,
        there is a Later Issuance at a Later Issuance Price per share that is
        less than $7.048, then:
         i.  the Company shall promptly issue, and deliver certificates to
             Fletcher representing, an additional number of shares of Common
             Stock equal to the sum of:
              A. the positive difference obtained by subtracting (1) the sum of
                 the Initial Shares plus all shares of Common Stock previously
                 issued under this Section 7(c)(i)(A) from (2) the quotient
                 obtained by dividing (y) ten million dollars ($10,000,000) by
                 (z) the Adjusted ADP; plus
              B. the sum of any positive differences obtained for each exercise
                 of the MTI Investment Rights by subtracting (1) the sum of the
                 number of shares of Common Stock delivered upon the closing of
                 the exercise of the MTI Investment Rights plus all shares of
                 Common Stock previously issued under this Section 7(c)(i)(B)
                 from (2) the quotient obtained by dividing (y) the Designated
                 Additional Investment set forth in the Additional Investment
                 Notice delivered in connection with the closing of the exercise
                 of the MTI Investment Rights by (z) the Adjusted MTI Price; and
        
         ii. the Agreement Date Price shall be adjusted to equal the Adjusted
             ADP, if the Adjusted ADP is less than the Agreement Date Price then
             in effect.
    
     d. "Later Issuance" shall mean the consummation of, any sale or issuance by
        the Company, directly or indirectly, to any Person or Persons (other
        than Fletcher or its affiliates) of any shares of, or securities
        convertible into, exercisable or exchangeable for, or whose value is
        derived in whole or in part from, any shares of any class of the
        Company's capital stock; provided that "Later Issuance" shall not
        include (A) a sale or issuance to the sellers of any business or assets
        of a business being purchased by the Company in a bona fide acquisition
        whether through purchase, merger, consolidation, exchange offer or
        otherwise, (B) a bona fide sale or issuance to a strategic or joint
        venture partner, (C) a bona fide sale or issuance in connection with the
        acquisition of intellectual property assets, (D) issuances pursuant to
        any stock split, dividend or distribution payable in additional shares
        of capital stock pro rata to all holders of Common Stock,

    25

    (E) sales or issuances to employees, consultants or directors of the Company
    or any of its subsidiaries directly or pursuant to a stock option plan,
    employee stock purchase plan or restricted stock plan, or other similar
    arrangements related to compensation for services in effect on the date of
    this Agreement, or similar plans or arrangements approved by the Company's
    Board of Directors (and, if required, approved by the Company's
    stockholders) after the date hereof, in each case in the ordinary course of
    business for bona fide compensatory purposes, (F) issuances issued upon the
    exercise of any options or warrants to purchase capital stock outstanding on
    the date hereof or upon conversion of any securities convertible into
    capital stock outstanding on the date hereof, in each case in accordance
    with the terms of such options, warrants or securities in effect on the date
    hereof, (G) issuances in connection with the exercise or triggering of a
    stockholder rights plan or similar anti-takeover mechanism (a "Poison
    Pill"), (H) Common Shares issued or issuable pursuant to this Agreement or
    upon exercise of the MTI Investment Rights or (I) sales or issuances
    occurring on or after January 1, 2005 (which date will be extended by one
    day for each day (or portion thereof) that the Registration Requirement or
    Amendment Requirement shall not have been satisfied or a Blackout Violation
    shall exist, as the case may be) pursuant to a bona fide underwritten public
    offering of the Company's securities with net proceeds to the Company of at
    least twenty-five million dollars ($25,000,000). "Later Issuance Price"
    shall mean the fair market value of the minimum amount of consideration
    deliverable by the purchaser in return for each share of Common Stock (or
    economic equivalent thereof). "Adjusted ADP" shall equal the product of (A)
    $7.048 (the "Initial ADP") and (B) a fraction, the numerator of which shall
    be the sum of the number of shares of Common Stock outstanding immediately
    prior to the Later Issuance plus the quotient obtained by dividing the
    aggregate Proceeds received by the Company in the Later Issuance by the
    Initial ADP, and the denominator of which shall be the sum of the number of
    shares of Common Stock outstanding immediately prior to the Later Issuance
    and the number of shares of Common Stock issued in the Later Issuance;
    provided that for each Later Issuance after and excluding the first Later
    Issuance occurring under this Agreement, the "Initial ADP" shall equal the
    Adjusted ADP calculated in connection with the immediately preceding Later
    Issuance. "Adjusted MTI Price" shall, with respect to each exercise of the
    MTI Investment Rights, equal the product of (A) if the MTI Additional
    Investment Right was exercised (x) prior to January 1, 2006, the Agreement
    Date Price, or (y) on or after January 1, 2006, the lower of the Agreement
    Date Price and the Prevailing Price of the Common Stock measured as of the
    date of such exercise (the "Initial Strike Price") and (B) a fraction, the
    numerator of which shall be the sum of the number of shares of Common Stock
    outstanding immediately prior to the Later Issuance plus the quotient
    obtained by dividing the Proceeds by the Initial Strike Price, and the
    denominator of which shall be the sum of the number of shares of Common
    Stock outstanding immediately prior to the Later Issuance and the number of
    shares of Common

    26

    Stock issued in the Later Issuance; provided that for each Later Issuance
    after and excluding the first Later Issuance occurring under this Agreement
    with respect to such exercise of the MTI Investment Rights, the "Initial
    Strike Price" shall equal the Adjusted MTI Price calculated in connection
    with the immediately preceding Later Issuance. "Proceeds" shall equal the
    product of the Later Issuance Price and the number of shares of Common Stock
    issued in the Later Issuance.

 7. Covenants of the Company

    . The Company covenants and agrees with Fletcher as follows:

     a. For so long as Fletcher owns or has the right to purchase any Investment
        Securities, and for a period of one (1) year thereafter, the Company
        will (i) maintain the eligibility of the Common Shares for listing on
        the Nasdaq; (ii) regain the eligibility of the Common Shares for listing
        or quotation on the Nasdaq in the event that the Common Shares are
        delisted by the Nasdaq; and (iii) cause the representations and
        warranties contained in Subsections (a), (c) through (h), (q), (r) and
        (s) of Section 3 to be and remain true and correct.
     b. Restatements.

 i.    If a Restatement occurs on or before the first anniversary of the Closing
       or the first anniversary of any Additional Investment Closing Date (as
       defined in the Certificate) relating to the MTI Investment Rights:

       (A) the Company shall deliver to Fletcher a written notice within five
       (5) Business Days of each Restatement, stating the date on which a
       Restatement has occurred and including the documents in which the
       Restatement was publicly disclosed;

       (B) if such Restatement is a Qualifying Restatement, the Company shall
       issue to Fletcher, within three (3) Business Days of the Restatement
       Price Determination Date, an additional number of shares of Common Stock,
       if any, equal to the product of (1) the positive difference, if any,
       between (x) the quotient of ten million dollars ($10,000,000) divided by
       the Restatement Price and (y) the number of Initial Shares and (2) the
       quotient obtained by dividing X by the number of Initial Shares where X
       is (i) in the case of Fletcher, its affiliates or any of its bona fide
       pledgees, the lesser of the number of Initial Shares and the number of
       shares of Common Stock owned by Fletcher, its affiliates or any of its
       bona fide pledgees as of the date the Company announces its intention to
       effect a Restatement, or (ii) in the case of any Person other than
       Fletcher, its affiliates or any of its bona fide pledgees, the number

       27

       of Initial Shares owned by such Person as of the date the Company
       announces its intention to effect a Restatement; and

       (C) if such Restatement is a Qualifying Restatement, and if the
       Restatement Price is lower than the then-prevailing Agreement Date Price,
       then the Agreement Date Price shall immediately and automatically be
       reduced to equal the Restatement Price.

 ii.   "Restatement" means that the Company restates or announces its intention
       to restate any portion of its Financial Statements, except (A) as is
       required as a result of a change occurring after the date of this
       Agreement in applicable law or U.S. GAAP, which change is implemented by
       the Company in the manner and at the time prescribed by such law or such
       generally accepted accounting principle and (B) for pro forma financial
       statements filed with the SEC in connection with an acquisition, which
       restatement relates primarily to the financial statements of the acquired
       company for the period prior to the effective date of such acquisition.
 iii.  "Restatement Price" means the Average Price calculated as of the
       Restatement Price Determination Date.
 iv.   "Qualifying Restatement" means any Restatement for which the
       Pre-Restatement Price exceeds the Restatement Price by five percent (5%)
       or more.
 v.    "Pre-Restatement Price" means, for any Restatement, the Average Price
       calculated as of the date three (3) Business Days before and excluding
       any date on which the Company announces its intention to restate any
       portion of its Financial Statements.
 vi.   "Restatement Price Determination Date" means, for any Restatement, the
       date which is sixty (60) Business Days after and excluding the date on
       which the Company (A) files restated financial statements with the SEC
       with respect to such Restatement or (B) if the Company does not make such
       a filing, makes such restated financial statements public (by a press
       release or otherwise).
 vii.  "Financial Statements" means all financial statements (including the
       notes thereto) and earnings releases filed by the Company with (or
       furnished by the Company to) the SEC or publicly announced by the
       Company.
 viii. "Average Price" means, with respect to any reference date, the average of
       the Daily Prices of the Common Stock for the sixty (60) Business Days

       28

       ending on and including such reference date, subject to adjustment for
       stock splits, recombinations, stock dividends and the like.

 ix.   "Daily Price" means, on any date, the amount per share of the Common
       Stock, equal to (i) the daily volume-weighted average price on the Nasdaq
       or, if no such sale takes place on such date, the average of the closing
       bid and asked prices on the Nasdaq thereof on such date, in each case as
       reported by Bloomberg, L.P. (or by such other Person as Fletcher shall
       designate and which shall be reasonably acceptable to the Company), or
       (ii) if such Common Stock is not then listed or admitted to trading on
       the Nasdaq, the fair market value per share thereof determined in good
       faith by an independent, nationally recognized appraisal firm selected by
       Fletcher and reasonably acceptable to the Company (whose fees and
       expenses shall be borne by the Company), subject to adjustment for stock
       splits, recombinations, stock dividends and the like.

 a. The Company will provide Fletcher with a reasonable opportunity (which shall
    not be less than two (2) full Business Days) to review and comment on any
    public disclosure by the Company of information regarding this Agreement and
    the transactions contemplated hereby, prior to such public disclosure. The
    Company shall, within one (1) Business Day after and excluding the Closing
    Date, publicly distribute a press release disclosing the material terms of
    this Agreement in the form previously provided by the Company to Fletcher
    and shall, within one (1) Business Day after and excluding the Closing Date,
    file a report with the SEC on Form 8-K with respect to the same, which
    report shall attach as exhibits thereto this Agreement and the Certificate.
 b. The Company will make all filings required by law with respect to the
    transactions contemplated hereby.
 c. For so long as Fletcher holds any Investment Securities, prior to the filing
    of each of its quarterly reports on Form 10-Q and annual report on Form 10-K
    with the SEC, the Company shall deliver to Fletcher a review report relating
    to the final consolidated unaudited or audited, as applicable, financial
    statements contained therein, prepared by a nationally recognized accounting
    firm.
 d. If on any date the number of shares equal to (i) the Initial Shares plus
    (ii) the number of shares equal to the quotient of (A) the difference
    obtained by subtracting the aggregate Designated Additional Investments set
    forth on the Additional Investment Notices with respect to all exercises of
    the MTI Investment Rights (measured as of such date) from the Additional
    Investment Amount divided by (B) the lesser of (x) the Agreement Date Price
    and (y) the Prevailing Price of the Common Stock on such date, multiplied by
    eighty percent (80%),

    

    29

    plus (iii) all Additional Shares issued pursuant to the exercise of the MTI
    Investment Rights (measured as of such date) plus (iv) all shares of Common
    Stock that have been issued, or the date has passed on which such shares
    were required to be issued, under this Agreement or the Certificate in
    connection with a Restatement, a Later Issuance, a Change in Control or
    otherwise, exceeds the number of Common Shares then reserved for issuance,
    then the Company shall reserve for issuance within three (3) Business Days
    after and including such date a number of Common Shares not less than such
    excess.

 e. The Company shall use its reasonable efforts to cause the Common Shares and
    the shares of Plug Power Stock deposited in escrow pursuant to this
    Agreement and the Escrow Agreement to be eligible for book-entry transfer
    through The Depository Trust Company or any successor thereto ("DTC") as
    soon as reasonably practicable after the date of the filing of the Initial
    Registration Statement and thereafter to use reasonable efforts to maintain
    such eligibility.
 f. From the date hereof until the end of the Additional Investment Term, the
    Company shall not allow itself or any of its subsidiaries to become an
    "affiliate" (as defined in Rule 144) of Plug Power.
 g. Upon the exercise of the Plug Power Investment Right (as defined in the
    Certificate), the Company shall promptly execute such documents, instruments
    of transfer or assignment and any other forms, papers or instructions
    (including, without limitation, appropriate Joint Instructions (as defined
    under the Escrow Agreement)), and take such further actions, as may
    reasonably be required or desirable to provide that the appropriate number
    of shares of Plug Power Stock or amount of cash or other property, as the
    case may be, held in escrow pursuant to the Escrow Agreement may be as
    promptly as practicable transferred to Fletcher or to otherwise carry out
    the provisions of, and the transactions contemplated by, this Agreement, the
    Certificate and the Escrow Agreement.
 h. After the date of this Agreement, the Company (i) shall not grant any
    preemptive or similar rights that would reduce the number of Common Shares
    issuable to Fletcher pursuant to this Agreement and the Certificate and (ii)
    shall take all actions necessary to satisfy any preemptive or other similar
    rights prior to the issuance of the Common Shares to Fletcher pursuant to
    this Agreement and the Certificate.
 i. The Company shall take all necessary action such that (i) the full exercise
    of Fletcher's rights under this Agreement and the Certificate (including,
    without limitation, the full exercise of all of the MTI Investment Rights)
    does not and will not result in the grant of any rights to any Person under
    any Poison Pill or enable, require or cause the rights under any Poison Pill
    to be exercised, distributed or

    

    30

    triggered and (ii) to the extent that Fletcher then owns shares of Common
    Stock, Fletcher shall participate with respect to such owned shares of
    Common Stock in any grant of rights or any issuance under any Poison Pill on
    a pro rata basis with all other holders of Common Stock.

 j. In the event that either the SEC or its staff ask the Company to take any
    action intended to reduce the risk that the Company may be treated as an
    investment company or business development company or be required to
    register as an investment company or elect status as a business development
    company under the Investment Company Act of 1940, as amended, or if the
    Company determines both that such risk is significant and that any action is
    necessary or advisable to reduce such risk, the Company agrees that it will
    take such action as promptly as practicable.
 k. The Company shall take all actions reasonably necessary to obtain
    certificates evidencing the shares of Plug Power Stock deposited in escrow
    pursuant to this Agreement and the Escrow Agreement that have no legends or
    other restrictions no later than thirty (30) days after the date of this
    Agreement.
 l. The Company shall take all necessary actions such that the Common Shares
    will be duly listed and admitted for trading on all of the markets where
    shares of Common Stock are traded, including the Nasdaq, no later than the
    twentieth (20th) Business Day after the filing of the Initial Registration
    Statement.
 m. The Company shall work in good faith with Fletcher to select a
    mutually-acceptable escrow agent and to negotiate and finalize the terms of
    the Escrow Agreement with such escrow agent prior to the Closing, with such
    changes (i) as may be requested by the escrow agent and are mutually
    acceptable to the Company and Fletcher or (ii) as the Company and Fletcher
    shall mutually agree.

 1.  Change in Control.
      a. Upon a Change in Control of the Company, Fletcher and its assigns shall
         have the rights set forth in the Certificate regarding any Change in
         Control in addition to the rights contained in this Agreement.
      b. Until the date that is the earlier of sixty (60) Business Days after
         and excluding (i) the last day of the Additional Investment Term and
         (ii) the date of the delivery of Additional Investment Notices with
         respect to the exercise of the MTI Investment Rights that set forth
         Designated Additional Investments in the aggregate of $26,000,000, the
         Company shall provide Fletcher with written notice (the "Change in
         Control Notice") of any proposed transaction that may result in a
         Change in Control of the Company as soon as the existence of such
         proposed transaction is made public by any Person.
     
         
     
         31
     
      c. Prior to the earlier of sixty (60) Business Days after and excluding
         (i) the last day of the Additional Investment Term and (ii) the date of
         the delivery of Additional Investment Notices with respect to the
         exercise of the MTI Investment Rights that set forth Designated
         Additional Investments in the aggregate of $26,000,000, upon execution
         of a definitive agreement with an Acquiring Person with respect to a
         Change in Control of the Company (the "Acquisition Agreement"), if the
         Acquisition Consideration (as defined in the Certificate) is less than
         the greater of (x) $14.096 or (y) twice the MTI Additional Investment
         Price on the date that an Additional Investment Notice is delivered
         with respect to an exercise of the MTI Investment Rights, then, prior
         to the consummation of the Change in Control, the Company shall issue
         to Fletcher (at least five (5) Business Days prior to the earlier of
         (1) the last date that an election must be made with respect to, or
         shares must be tendered into a tender or exchange offer in connection
         with, the Change in Control and (2) the date of the consummation of the
         Change in Control) a number of shares of Common Stock equal to:
          i.   the positive difference, if any, between (A) the Initial
               Investment divided by one half of the Acquisition Consideration
               minus (B) the number of Initial Shares; plus
          ii.  the aggregate of the positive differences, if any, between (A)
               each Designated Additional Investment set forth on an Additional
               Investment Notice relating to each exercise of the MTI Investment
               Rights divided by one-half of the Acquisition Consideration minus
               (B) the number of Additional Shares received pursuant to such
               exercise; plus
          iii. if any shares of Common Stock have been issued to Fletcher or the
               Holder, as the case may be, under this Agreement in connection
               with a Later Issuance, the aggregate of the positive differences
               between (A) the aggregate market values of such shares of Common
               Stock as of the date of their respective issuance divided by
               one-half of the Acquisition Consideration minus (B) the aggregate
               number of such shares of Common Stock.
     
      d. If the Stockholder Consent has not been obtained prior to the date of
         the Change in Control Notice, or the date on which an event shall have
         occurred that would require the Company to deliver a Change in Control
         Notice,
          i.  then Fletcher shall have the right to make a Net Basis Settlement
              (as defined in the Certificate);
          ii. and, if after giving effect to any issuance pursuant to this
              Section 9 and after any Net Basis Settlement pursuant to
              subsection (i) above and assuming that the Company shall be
              required to issue all shares of
     
         32
     
         Common Stock issued or issuable to any Holders (as defined in the
         Certificate) and their affiliates under this Agreement and the
         Certificate (including, without limitation, pursuant to Section 6(a) of
         the Certificate), Fletcher and its affiliates, together with all other
         Holders and their affiliates, would own in the aggregate more than
         5,550,830 shares of Common Stock, representing nineteen and ninety-nine
         one-hundredths percent (19.99%) of the Original Number, then the Issuer
         shall (A) include the Stockholder Consent as a matter to be voted upon
         in any stockholders' meeting for the purpose of approving the Change in
         Control and shall otherwise use its reasonable efforts to obtain the
         Stockholder Consent including by (1) soliciting proxies to vote for the
         Stockholder Consent, (2) recommending to the Issuer's stockholders that
         such stockholders give the Stockholder Consent and (3) not withdrawing
         such recommendation; and (B) defer the issuance of any shares of Common
         Stock that would result in Fletcher and its affiliates, together with
         all other Holders and their affiliates, owning in the aggregate more
         than 5,550,830 shares of Common Stock pursuant to Section 5(b)(i)
         hereof.
     
      e. "Change in Control" with respect to:
          i.  the Company means (i) any acquisition of the Company by means of
              merger or other form of corporate reorganization in which the
              outstanding shares of capital stock of the Company are exchanged
              for securities or other consideration issued, or caused to be
              issued, by the Acquiring Person (as hereinafter defined) or its
              Parent, Subsidiary or affiliate, and, either (A) the stockholders
              of the Company immediately prior to such transaction fail to own
              upon consummation of such transaction a majority of the
              outstanding voting securities of Acquiring Person, or (B) the
              number of outstanding shares (measured on the date of the
              announcement of such transaction, after giving effect to the
              consummation of the transaction) of (1) if the Company is the
              surviving entity, the outstanding shares of Common Stock, or (2)
              if the Company is not the surviving entity, the outstanding shares
              of the class of securities of the Acquiring Person issued in
              exchange for the primary class of equity securities of the Company
              (in each case, other than those held by the affiliates of the
              Company or the Acquiring Person), is less than sixty percent (60%)
              of the number of outstanding shares of Common Stock (other than
              those held by affiliates of the Company) measured as of the
              Business Day prior to the public announcement of such transaction
              and the combined market value of the outstanding voting equity of
              the Company and Acquiring Person is less than one hundred and
              seventy-five million dollars ($175,000,000), (ii) a sale of all or
              substantially all of the assets of the Target (on a consolidated
              basis) in a single transaction or series of related transactions,
              (iii) any
         
              33
         
              other transaction or series of related transactions by the Company
              in which the power to cast the majority of the eligible votes at a
              meeting of the Company's stockholders at which directors are
              elected is transferred to a single entity or group acting in
              concert (other than Fletcher or any of its affiliates), or (iv) a
              capital reorganization or reclassification of the capital stock of
              the Company (other than a reorganization or reclassification that
              would not constitute a Change in Control pursuant to clause (i) of
              this Section 9(e)(i) or a reorganization or reclassification in
              which the capital stock of the Company is not converted into or
              exchanged for cash or other property, and, immediately after
              consummation of such transaction, the stockholders of the Company
              immediately prior to such transaction own the capital stock of the
              Company in substantially the same proportions relative to each
              other as such stockholders owned immediately prior to such
              transaction). Notwithstanding anything contained herein to the
              contrary, (i) the change in the state of incorporation of the
              Company shall not by itself constitute a Change in Control and
              (ii) any transaction in which Fletcher or any of its affiliates is
              an Acquiring Person shall not constitute a Change in Control.
         
          ii. Plug Power means (i) any acquisition of Plug Power by means of
              merger or other form of corporate reorganization in which the
              outstanding shares of capital stock of Plug Power are exchanged
              for securities or other consideration issued, or caused to be
              issued, by the Acquiring Person (as hereinafter defined) or its
              Parent, Subsidiary or affiliate, other than a restructuring by
              Plug Power where outstanding shares of Plug Power are exchanged
              for shares of the Acquiring Person on a one-for-one basis and,
              immediately following the exchange, former stockholders of Plug
              Power own all of the outstanding shares of the Acquiring Person on
              the same pro rata basis as prior to the exchange, (ii) a sale of
              all or substantially all of the assets of Plug Power (on a
              consolidated basis) in a single transaction or series of related
              transactions, (iii) any other transaction or series of related
              transactions by Plug Power in which the power to cast the majority
              of the eligible votes at a meeting of Plug Power's stockholders at
              which directors are elected is transferred to a single entity or
              group acting in concert (other than Fletcher or any of its
              affiliates), or (iv) a capital reorganization or reclassification
              of the capital stock of Plug Power (other than a reorganization or
              reclassification in which the capital stock of Plug Power is not
              converted into or exchanged for cash or other property, and,
              immediately after consummation of such transaction, the
              stockholders of Plug Power immediately prior to such transaction
              own the capital stock of Plug Power in substantially the same
              proportions relative to each other as such stockholders owned
              immediately prior to such transaction). Notwithstanding anything
              contained herein to the contrary, (i) the change
     
         34
     
         in the state of incorporation of Plug Power shall not by itself
         constitute a Change in Control and (ii) any transaction in which
         Fletcher or any of its affiliates is an Acquiring Person shall not
         constitute a Change in Control.
     
      f. "Acquiring Person" means, in connection with any Change in Control,
         with respect to any Person (the "Target") (i) the continuing or
         surviving corporation of a consolidation or merger with the Target (if
         other than the Target), (ii) the transferee of all or substantially all
         of the properties or assets of the Target, (iii) the corporation
         consolidating with or merging into the Target in a consolidation or
         merger in connection with which the Common Stock is changed into or
         exchanged for stock or other securities of any other Person or cash or
         any other property, (iv) the entity or group (other than Fletcher or
         any of its affiliates) acting in concert acquiring or possessing the
         power to cast the majority of the eligible votes at a meeting of the
         Target's stockholders at which directors are elected, or, (v) in the
         case of a capital reorganization or reclassification, the Target. For
         the purposes of this Section 9, "Parent" shall mean any corporation
         (other than the Acquiring Person) in an unbroken chain of corporations
         ending with the Acquiring Person, provided each corporation in the
         unbroken chain (other than the Acquiring Person) owns, at the time of
         the determination, stock possessing fifty percent (50%) or more of the
         total combined voting power of all classes of stock in one of the other
         corporations in such chain. For the purposes of this Section 9,
         "Subsidiary" shall mean any corporation at least 50% of whose
         outstanding voting stock shall at the time be owned directly or
         indirectly by the Acquiring Person or by one or more Subsidiaries.

 2.  [Intentionally Omitted]
 3.  Covenants of Fletcher.

     Fletcher hereby covenants and agrees with the Company that:

      a. Neither Fletcher nor any of its affiliates will at any time offer or
         sell any Investment Securities other than pursuant to an effective
         registration statement under the Securities Act or pursuant to an
         available exemption thereunder.
      b. Neither Fletcher nor any of its affiliates shall engage an underwriter
         for an underwritten public offering of Common Shares, unless such
         underwriter shall be reasonably satisfactory to the Company.
      c. Neither Fletcher nor any of its affiliates shall engage in "short
         sales" (as defined in Rule 3b-3 of the Exchange Act) of Common Stock.
         The provisions of this Section 11(c) shall not be deemed to (i)
         prohibit Fletcher or any of its affiliates from engaging in any
         transaction in any stock index, portfolio or derivative of which the
         Common Stock is a component, or (ii) extend to any non-affiliated third
         party, other than a Person (excluding, for the avoidance of doubt, any
         bona fide pledgee or financing counterparty who acquires the Additional
         Investment Rights
     
         35
     
         upon a default, foreclosure or similar event) who purchases the
         Additional Investment Rights for value.
     
      d. Each month after the effective date of the Initial Registration
         Statement, Fletcher will, within two (2) Business Days after and
         excluding receipt of a written request from the Company, execute Joint
         Instructions (as defined in the Escrow Agreement) to release two
         hundred and fifty thousand (250,000) shares of Plug Power Stock (or, in
         the alternative, any cash, securities or other property into which such
         two hundred and fifty thousand (250,000) shares of Plug Power Stock
         have been converted) from the Escrow Fund in the event that the
         Prevailing Price for the Common Stock as of any day during that month
         exceeds $6.3432.
      e. Upon the earlier of (i) the First MTI Termination Date (as defined in
         the Certificate) if the First MTI Right (as defined in the Certificate)
         has not been exercised on or prior to such date, or (ii) the expiration
         of the Plug Power Investment Right (as defined in the Certificate),
         Fletcher will execute Joint Instructions to release to the Company any
         remaining Plug Power Stock, cash or other property held by the escrow
         agent under the Escrow Agreement.
      f. Neither Fletcher nor any of its affiliates will take any action
         designed to or that might reasonably be expected to cause or result in
         the unlawful manipulation of the price of the Common Stock or the Plug
         Power Stock.
      g. Fletcher shall work in good faith with the Company to select a
         mutually-acceptable escrow agent and to negotiate and finalize the
         terms of the Escrow Agreement with such escrow agent prior to the
         Closing, with such changes (i) as may be requested by the escrow agent
         and are mutually acceptable to the Company and Fletcher or (ii) as the
         Company and Fletcher shall mutually agree.

 4.  Legend

     . Subject to Section 4, Fletcher understands that the certificates or other
     instruments representing the Investment Securities shall bear a restrictive
     legend in the following form (and a stop transfer order may be placed
     against transfer of such certificates or other instruments):

     THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
     UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
     APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR
     INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
     UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
     COVERING SUCH SECURITIES, (2) THE SALE IS MADE IN ACCORDANCE WITH RULE
     144(k) UNDER THE SECURITIES ACT OR (3) AN OPINION OF COUNSEL REASONABLY
     SATISFACTORY TO THE ISSUER IS DELIVERED STATING THAT SUCH REGISTRATION IS
     NOT REQUIRED.

      

     36

     The legend set forth above shall be removed and the Company shall issue a
     certificate without such legend if, unless otherwise required by state
     securities laws, the two-year holding period under Rule 144 has been
     satisfied and, at such time, Fletcher is not an affiliate of the Company
     and has not been an affiliate for the preceding three (3) months. After
     such removal, the Company shall take all actions necessary to permit
     Fletcher or its representative to deposit such certificate, or cause such
     certificate to be deposited, upon issuance with the custodian for DTC, in
     New York, New York, and registered in the name of DTC or its nominee, in
     each case for credit to an account designated in writing by Fletcher.

 5.  Conditions Precedent to Fletcher's Obligations

     .

      a. The obligations of Fletcher to consummate the Closing hereunder are
         subject to the performance by the Company of its obligations hereunder
         and to the satisfaction of the following additional conditions
         precedent, unless expressly waived in writing by Fletcher:
          i.   On the Closing Date, (A) the representations and warranties made
               by the Company in this Agreement shall be true and correct,
               except those representations and warranties which address matters
               only as of a particular date, which representations and
               warranties shall be true and correct as of such date; (B) the
               Company shall have complied fully with all of the covenants and
               agreements in this Agreement; and (C) Fletcher shall have
               received a certificate of the Chief Executive Officer and the
               Chief Financial Officer of the Company dated such date and to
               such effect.
          ii.  On the Closing Date, the Company shall have delivered to Fletcher
               an opinion of Wilmer, Cutler & Pickering, dated as of the Closing
               Date, substantially in the form attached hereto as Annex C.
          iii. On the Closing Date, the Company and an escrow agent selected by
               the Company and Fletcher shall have delivered to Fletcher an
               executed copy of an Escrow Agreement that contains terms and
               conditions substantially similar to those set forth in the form
               attached hereto as Annex D (the "Escrow Agreement"), with such
               changes (i) as may be requested by the escrow agent and are
               mutually acceptable to the Company and Fletcher or (ii) as the
               Company and Fletcher shall mutually agree.
     
      b. The obligations of Fletcher to consummate the closing of any exercise
         of the Additional Investment Rights are subject to the performance by
         the Company of its obligations hereunder and under the Certificate and
         to the satisfaction of the
     
         
     
          
     
          
     
         37
     
         additional conditions precedent, unless expressly waived in writing by
         Fletcher, that on each Additional Investment Closing Date (as defined
         in the Certificate):
     
          i.   the representations and warranties made by the Company in this
               Agreement shall be true and correct, except with respect to (A)
               Section 3(n) and Section 3(p) and (B) those representations and
               warranties which address matters only as of a particular date,
               which representations and warranties shall be true and correct as
               of such date;
          ii.  Since the last day of the most recently completed quarter for
               which a quarterly report on Form 10-Q (or, if the most recently
               completed quarter was the last quarter of the Company's fiscal
               year, an annual report on Form 10-K) has been filed with the SEC,
               and except as disclosed in any SEC Filing at least one (1)
               Business Day before the date immediately prior to and excluding
               the date of such Additional Investment Closing Date, there has
               not been, and the Company is not aware of, (A) any development or
               condition that has resulted, or is reasonably likely to result,
               in a Material Adverse Effect, (B) any obligation, direct or
               contingent, that is material to the Company or its subsidiaries
               on a consolidated basis, incurred by the Company or any of its
               subsidiaries, except obligations incurred in the ordinary course
               of business, (C) any dividend or distribution of any kind
               declared, paid or made on the capital stock of the Company or (D)
               any loss or damage (whether or not insured) to the physical
               property of the Company or any of its subsidiaries which has been
               sustained which has resulted, or is reasonably likely to result,
               in a Material Adverse Effect.
          iii. the Company shall have complied fully with all of the covenants
               and agreements in this Agreement; and
          iv.  Fletcher shall have received a certificate of the Chief Executive
               Officer and the Chief Financial Officer of the Company dated such
               date certifying as to subsections (i) to (iii) of this Section
               13(b).

 6.  Conditions Precedent to the Company's Obligations

     .

      a. The obligations of the Company to consummate the Closing hereunder are
         subject to the performance by Fletcher of its obligations hereunder and
         to the satisfaction (unless expressly waived in writing by the Company)
         of the additional conditions precedent that, on the Closing Date: (i)
         the representations and warranties made by Fletcher in this Agreement
         shall be true and correct; (ii) Fletcher shall have complied fully with
         all the covenants and agreements in this Agreement; and (iii) the
         Company shall have received on such date a certificate of an
         appropriate officer of Fletcher dated such date and to such effect.
     
         38
     
      b. The obligations of the Company to consummate the closing of any
         exercise of the Additional Investment Rights are subject to the
         performance by Fletcher of its obligations hereunder and to the
         satisfaction (unless expressly waived in writing by the Company) of the
         additional conditions precedent that, on each Additional Investment
         Closing Date: (i) the representations and warranties made by Fletcher
         in this Agreement other than in Section 6(h) shall be true and correct;
         (ii) Fletcher shall have complied fully with all the covenants and
         agreements in this Agreement; and (iii) the Company shall have received
         on such date a certificate of an appropriate officer of Fletcher dated
         such date and to such effect.

 7.  Fees and Expenses

     . Subject to Sections 16 and 17 and except as is otherwise provided in this
     Agreement, each of Fletcher and the Company agrees to pay its own expenses
     incident to the performance of its obligations hereunder, including, but
     not limited to the fees, expenses and disbursements of such party's
     counsel.

 8.  Non-Performance

     .

      a. If the Company shall fail to deliver the Investment Securities or the
         Plug Power Stock to Fletcher required to be delivered pursuant to this
         Agreement or the Certificate in accordance with the terms and
         conditions of this Agreement and the Certificate for any reason other
         than the failure of any condition precedent to the Company's
         obligations hereunder or the failure by Fletcher to comply with its
         obligations hereunder, then the Company shall:
          i.  indemnify and hold Fletcher harmless against any loss, claim or
              damage arising from or as a result of such failure by the Company;
              and
          ii. reimburse Fletcher for all reasonable out-of-pocket expenses
              incurred by Fletcher (including reasonable fees and disbursements
              of its counsel) in connection with this Agreement and the
              transactions contemplated herein and therein.
     
      b. If Fletcher shall fail to deliver the purchase price for the Investment
         Securities or the Plug Power Stock to the Company required to be
         delivered pursuant to this Agreement or the Certificate in accordance
         with the terms and conditions of this Agreement and the Certificate for
         any reason other than the failure of any condition precedent to
         Fletcher's obligations hereunder or the failure by the Company to
         comply with its obligations hereunder, then Fletcher shall:
          i.  indemnify and hold the Company harmless against any loss, claim or
              damage (including without limitation, incidental and consequential
              damages) arising from or as a result of such failure by Fletcher;
              and
         
              
         
              39
         
          ii. reimburse the Company for all reasonable out-of-pocket expenses
              incurred by the Company (including fees and disbursements of its
              counsel) in connection with this Agreement and the transactions
              contemplated herein and therein.

 9.  Indemnification

     .

      a. Indemnification of Fletcher. The Company hereby agrees to indemnify
         Fletcher and each of its officers, directors, employees, consultants,
         agents, attorneys, accountants and affiliates and each Person that
         controls (within the meaning of Section 20 of the Exchange Act) any of
         the foregoing Persons (each a "Fletcher Indemnified Party") against any
         claim, demand, action, liability, damages, loss, cost or expense
         (including, without limitation, reasonable legal fees and expenses
         incurred by such Fletcher Indemnified Party in investigating or
         defending any such proceeding) (all of the foregoing, including
         associated costs and expenses being referred to herein as a
         "Proceeding"), that it may incur in connection with any of the
         transactions contemplated hereby arising out of or based upon:
          i.   any untrue or alleged untrue statement of a material fact in any
               Registration Statement, any Prospectus or any form of prospectus
               or in any amendment or supplement thereto or in any preliminary
               prospectus, or arising out of or relating to an omission or
               alleged omission to state therein any material fact necessary in
               order to make the statements, in the light of the circumstances
               under which they were made, not misleading, other than any untrue
               or alleged untrue statement of a material fact or omission or
               alleged omission to state therein any material fact, in any case,
               resulting solely from (A) information regarding Fletcher provided
               in writing by Fletcher or any of its affiliates expressly for
               inclusion therein or (B) Fletcher's failure to deliver (1) a copy
               of an applicable Registration Statement or Prospectus or any
               amendments or supplements thereto after the Company has furnished
               Fletcher with copies of the same or (2) a copy of any subsequent
               Prospectus or Prospectus supplement that would have corrected
               such untrue of alleged untrue statement of material fact or
               omission or alleged omission of a material fact with or prior to
               delivery of written confirmation of the sale by Fletcher after
               the Company has furnished to Fletcher copies of the same;
          ii.  any of the representations or warranties made by the Company
               herein being untrue or incorrect at the time such representation
               or warranty was made; and
          iii. any breach or non-performance by the Company of any of its
               covenants, agreements or obligations under this Agreement or the
               Certificate;
     
         
     
         40
     
         provided
     
         ,
         however
         , that the foregoing indemnity shall not apply to any Proceeding to the
         extent that it arises out of or is based upon the gross negligence, bad
         faith or willful misconduct of Fletcher in connection therewith.
     
         
     
      b. Indemnification of the Company. Fletcher hereby agrees to indemnify the
         Company and each of its officers, directors, employees, consultants,
         agents attorneys, accountants and affiliates and each Person that
         controls (within the meaning of Section 20 of the Exchange Act) any of
         the foregoing Persons against any Proceeding, that it may incur in
         connection with any of the transactions contemplated hereby arising out
         of or based upon:
          i.   any untrue or alleged untrue statement of a material fact in an
               SEC Filing, or in any Registration Statement, any Prospectus or
               any form of prospectus or in any amendment or supplement thereto
               or in any preliminary prospectus, of the Company, or any omission
               or alleged omission of any material fact necessary in order to
               make the statements therein, in the light of the circumstances
               under which they were made, not misleading, to the extent that
               such untrue or alleged untrue statement of a material fact is
               contained in, or such omission or alleged omission is required to
               be contained in, any information regarding Fletcher provided in
               writing by Fletcher or any of its affiliates or any Person acting
               on their behalf expressly for inclusion in such SEC Filing,
               Registration Statement, Prospectus or form of prospectus or
               amendment or supplement thereto or preliminary prospectus;
          ii.  any of the representations or warranties made by Fletcher herein
               being untrue or incorrect at the time such representation or
               warranty was made; and
          iii. any breach or non-performance by Fletcher of any of its
               covenants, agreements or obligations under this Agreement;
     
         provided
     
         ,
         however
         , that the foregoing indemnity shall not apply to any Proceeding to the
         extent that it arises out of or is based upon the gross negligence, bad
         faith or willful misconduct of the Company in connection therewith.
     
         
     
      c. Conduct of Claims.
          i.   Whenever a claim for indemnification shall arise under this
               Section 17 arising out of a third party claim, the party seeking
               indemnification (the "Indemnified Party"), shall notify the party
               from whom such indemnification is sought (the "Indemnifying
               Party") in writing of the
         
               
         
                
         
               41
         
               Proceeding and the facts constituting the basis for such claim in
               reasonable detail;
         
          ii.  The Indemnifying Party shall have the right, exercisable by
               giving written notice to an Indemnified Party after receipt of
               written notice from such Indemnified Party of such proceeding, to
               assume, at the Indemnifying Party's expense, the defense of any
               such proceeding, with counsel reasonably satisfactory to such
               Indemnified Party. The Indemnified Party shall have the right to
               retain the counsel of its choice in connection with such
               Proceeding and to participate at its own expense in the defense
               of any such Proceeding; provided, however, that counsel to the
               Indemnifying Party shall not (except with the consent of the
               relevant Indemnified Party) also be counsel to such Indemnified
               Party. In no event shall the Indemnifying Party be liable for
               fees and expenses of more than one counsel (in addition to any
               local counsel) separate from its own counsel for all Indemnified
               Parties in connection with any one action or separate but similar
               or related actions in the same jurisdiction arising out of the
               same general allegations or circumstances; and
          iii. No Indemnifying Party shall, without the prior written consent of
               the Indemnified Parties (which consent shall not be unreasonably
               withheld), settle or compromise or consent to the entry of any
               judgment with respect to any litigation, or any investigation or
               proceeding by any governmental agency or body, commenced or
               threatened, or any claim whatsoever in respect of which
               indemnification could be sought under this Section unless such
               settlement, compromise or consent (A) includes an unconditional
               release of each Indemnified Party from all liability arising out
               of such litigation, investigation, proceeding or claim and (B)
               does not include a statement as to or an admission of fault,
               culpability or a failure to act by or on behalf of any
               Indemnified Party.

 10. Survival of the Representations, Warranties, etc

     . The respective representations, warranties, and agreements made herein by
     or on behalf of the parties hereto shall remain in full force and effect,
     regardless of any investigation made by or on behalf of the other party to
     this Agreement or any officer, director or employee of, or Person
     controlling or under common control with, such party and will survive
     delivery of and payment for any Investment Securities issuable and any
     shares of Plug Power Stock sold hereunder or under the Certificate.

 11. Notices

     . All communications hereunder shall be in writing and delivered as set
     forth below. All notices, consents, waivers or other communications
     required or permitted to be given hereunder shall be in writing and shall
     be deemed given and received when delivered in person, when sent by
     facsimile with confirmation of transmission by the

     

     42

     transmitting equipment, or one (1) day after duly sent by reputable
     overnight carrier, addressed as follows (or at such other address for a
     party as shall be specified by like notice):

      a. If sent to Fletcher, unless otherwise notified in writing of a
         substitute address, to:
     
          
         
         Fletcher International, Ltd.
         
         c/o A. S. & K. Services Ltd.
         
         Cedar House
         
         41 Cedar House
         
         Hamilton HM EX
         
         Bermuda
         
         Attention: Felicity Holmes, Corporate Administrator
         
         Telephone: 441-295-2244
         
         Facsimile: 441-292-8666
         
         with a copy to:
         
         Fletcher Asset Management, Inc.
         
         22 East 67th Street
         
         New York, NY 10021
         
         Attention: Peter Zayfert
         
         Telephone: (212) 284-4800
         
         Facsimile: (212) 284-4801
     
         
     
         with a copy to (which copy shall not constitute notice):
     
          
         
          
         
         Skadden, Arps, Slate, Meagher & Flom LLP
         
         1440 New York Avenue, N.W.
         
         Washington, D.C. 20005
         
         Attention: Stephen W. Hamilton, Esq.
         
         Telephone: (202) 371-7010
         
         Facsimile: (202) 393-5760
         
         
         
         
     
      b. If sent to the Company, unless otherwise notified in writing of a
         substitute address, to:

      
     
     Mechanical Technology Incorporated
     
     431 New Karner Road
     
     Albany, New York 12205
     
     Attention: Cynthia A. Scheuer
     
     Telephone: (518) 533-2240
     
     Facsimile: (518) 533-2201
     
      
     
      
     
      
     
      
     
     43
     
        

     with a copy to (which copy shall not constitute notice):

     Wilmer, Cutler & Pickering
     
     399 Park Avenue
     
     New York, New York 10022
     
     Attention: Knute J. Salhus, Esq.
     
     Telephone: (212) 230-8800
     
     Facsimile: (212) 230-8888

     To the extent that any funds shall be delivered to the Company by wire
     transfer, unless otherwise instructed by the Company, such funds should be
     delivered in accordance with the wire instructions set forth on Schedule
     19(b) hereto.

 12. Miscellaneous.
      a. The parties may execute and deliver this Agreement as a single document
         or in any number of counterparts, manually, by facsimile or by other
         electronic means, including contemporaneous xerographic or electronic
         reproduction by each party's respective attorneys. Each counterpart
         shall be an original, but a single document or all counterparts
         together shall constitute one instrument that shall be the agreement.
      b. This Agreement, the Certificate and the Escrow Agreement shall inure to
         the benefit of and be binding upon the parties hereto, their respective
         successors and assigns and, with respect to Section 17 hereof, shall
         inure to the benefit of their respective officers, directors,
         employees, consultants, agents, attorneys, accountants and affiliates
         and controlling Persons, and no other Person shall have any right or
         obligation hereunder. The Company may not assign this Agreement, the
         Certificate or the Escrow Agreement, other than by operation of law or
         in connection with a merger or sale of all or substantially all of the
         Company's assets or stock or a Change in Control of the Company.
         Notwithstanding anything to the contrary in this Agreement, the
         Certificate or the Escrow Agreement, Fletcher may assign, pledge,
         hypothecate or transfer any of the rights and associated obligations
         contemplated by this Agreement, the Certificate and the Escrow
         Agreement (including, but not limited to, the Investment Securities and
         the Plug Power Stock), in whole or in part, at its sole discretion
         (including, but not limited to, assignments, pledges, hypothecations
         and transfers in connection with hedging transactions with respect to
         this Agreement, the Certificate, the Investment Securities and the Plug
         Power Stock); provided, however, that Fletcher may only transfer the
         Plug Power Investment Right, in whole or in part, in connection with
         the transfer of a proportionate amount of the remaining, unexercised
         portion of the MTI Investment Rights. No Person acquiring Common Stock
         from Fletcher
     
         
     
          
     
         44
     
         pursuant to a public market purchase shall thereby obtain any of the
         rights contained in this Agreement. This Agreement constitutes the
         entire agreement and supersedes all prior agreements and
         understandings, both written and oral, between the parties hereto with
         respect to the subject matter of this Agreement. Except as provided in
         this Section 20(b), this Agreement is not intended to confer upon any
         Person other than the parties hereto any rights or remedies hereunder.
     
      c. This Agreement shall be governed by, and construed in accordance with,
         the internal laws of the State of New York (including Sections 5-1401
         and 5-1402 of the New York General Obligation Law), and each of the
         parties hereto hereby submits to the non-exclusive jurisdiction of any
         state or federal court in the Southern District of New York and any
         court hearing any appeal therefrom, over any suit, action or proceeding
         against it arising out of or based upon this Agreement (a "Related
         Proceeding"). Each of the parties hereto hereby waives any objection to
         any Related Proceeding in such courts whether on the grounds of venue,
         residence or domicile or on the ground that the Related Proceeding has
         been brought in an inconvenient forum.
      d. Each party represents and acknowledges that, in the negotiation and
         drafting of this Agreement and the other instruments and documents
         required or contemplated hereby, it has been represented by and relied
         upon the advice of counsel of its choice. Each party hereby affirms
         that its counsel has had a substantial role in the drafting and
         negotiation of this Agreement and such other instruments and documents.
         Therefore, each party agrees that no rule of construction to the effect
         that any ambiguities are to be resolved against the drafter shall be
         employed in the interpretation of this Agreement and such other
         instruments and documents.
      e. Without prejudice to other rights or remedies hereunder (including any
         specified interest rate), and except as otherwise expressly set forth
         herein, interest shall be due on any amount that is due pursuant to
         this Agreement and has not been paid when due, calculated for the
         period from and including the due date to but excluding the date on
         which such amount is paid at the prime rate of U.S. money center banks
         as published in The Wall Street Journal (or if The Wall Street Journal
         does not exist or publish such information, then the average of the
         prime rates of three U.S. money center banks agreed to by the parties)
         plus two percent (2%).
      f. Fletcher and the Company stipulate that the remedies at law of the
         parties hereto in the event of any default or threatened default by the
         other party in the performance of or compliance with any of the terms
         of this Agreement and the Certificate are not and will not be adequate
         and that, to the fullest extent permitted by law, such terms may be
         specifically enforced by a decree for the specific
     
         
     
         45
     
         performance of any agreement contained herein or by an injunction
         against a violation of any of the terms hereof or otherwise.
     
      g. Any and all remedies set forth in this Agreement and the Certificate:
         (i) shall be in addition to any and all other remedies Fletcher or the
         Company may have at law or in equity, (ii) shall be cumulative, and
         (iii) may be pursued successively or concurrently as each of Fletcher
         and the Company may elect. The exercise of any remedy by Fletcher or
         the Company shall not be deemed an election of remedies or preclude
         Fletcher or the Company, respectively, from exercising any other
         remedies in the future.
      h. The Company agrees that the parties have negotiated in good faith and
         at arms' length concerning the transactions contemplated herein, and
         that neither Fletcher nor the Company would have agreed to the terms of
         this Agreement without each and every of the terms, conditions,
         protections and remedies provided herein and in the Certificate. Except
         as specifically provided otherwise in this Agreement or in the
         Certificate, the Company's obligations to indemnify and hold Fletcher
         harmless in accordance with Section 17 of this Agreement are
         obligations of the Company that the Company promises to pay to Fletcher
         when and if they become due. The Company shall record any such
         obligations on its books and records in accordance with U.S. GAAP.
      i. This Agreement may be amended, modified or supplemented in any and all
         respects, but only by a written instrument signed by Fletcher and the
         Company expressly stating that such instrument is intended to amend,
         modify or supplement this Agreement.
      j. Each of the parties will cooperate with the others and use its best
         efforts to prepare all necessary documentation, to effect all necessary
         filings, and to obtain all necessary permits, consents, approvals and
         authorizations of all governmental bodies and other third-parties
         necessary to consummate the transactions contemplated by this
         Agreement.
      k. For purposes of this Agreement, except as otherwise expressly provided
         or unless the context otherwise requires: (i) the terms defined in this
         Agreement have the meanings assigned to them in this Agreement and
         include the plural as well as the singular, and the use of any gender
         herein shall be deemed to include the other gender and neuter gender of
         such term; (ii) accounting terms not otherwise defined herein have the
         meanings assigned to them in accordance with U.S. GAAP; (iii)
         references herein to "Articles", "Sections", "Subsections",
         "Paragraphs" and other subdivisions without reference to a document are
         to designated Articles, Sections, Subsections, Paragraphs and other
         subdivisions of this Agreement, unless the context shall otherwise
         require; (iv) a reference to a
     
         
     
          
     
         46
     
         Subsection without further reference to a Section is a reference to
         such Subsection as contained in the same Section in which the reference
         appears, and this rule shall also apply to Paragraphs and other
         subdivisions; (v) the words "herein", "hereof", "hereunder" and other
         words of similar import refer to this Agreement as a whole and not to
         any particular provision; (vi) the term "include" or "including" shall
         mean without limitation; (vii) the table of contents to this Agreement
         and all section titles or captions contained in this Agreement or in
         any Schedule or Exhibit annexed hereto or referred to herein are for
         convenience only and shall not be deemed a part of this Agreement and
         shall not affect the meaning or interpretation of this Agreement;
         (viii) any agreement, instrument or statute defined or referred to
         herein means such agreement, instrument or statute as from time to time
         amended, modified or supplemented, including (in the case of agreements
         or instruments) by waiver or consent and (in the case of statutes) by
         succession of comparable successor statues and references to all
         attachments thereto and instruments incorporated therein; and (ix)
         references to a Person are also to its permitted successors and assigns
         and, in the case of an individual, to his or her heirs and estate, as
         applicable.
     
      l. If any term or other provision of this Agreement is invalid, illegal or
         incapable of being enforced by any rule of law or public policy, all
         other conditions and provisions of this Agreement shall nevertheless
         remain in full force and effect. If the final judgment of a court of
         competent jurisdiction or other authority declares that any term or
         provision hereof is invalid, void or unenforceable, the parties agree
         that the court making such determination shall have the power to reduce
         the scope, duration, area or applicability of the term or provision, to
         delete specific words or phrases, or to replace any invalid, void or
         unenforceable term or provision with a term or provision that is valid
         and enforceable and that comes closest to expressing the intention of
         the invalid or unenforceable term or provision. Upon such determination
         that any term or other provision is invalid, illegal or incapable of
         being enforced, the parties hereto shall negotiate in good faith to
         modify this Agreement so as to effect the original intent of the
         parties as closely as possible in a mutually acceptable manner in order
         that the transactions contemplated hereby be consummated as originally
         contemplated to the fullest extent possible.
      m. Time shall be of the essence in this Agreement.
      n. All dollar ($) amounts set forth herein or in the Certificate refer to
         United States dollars. All payments hereunder and thereunder will be
         made in lawful currency of the United States of America.
      o. Notwithstanding anything herein to the contrary, all measurements and
         references related to share prices and share numbers herein will be, in
         each instance,



47

appropriately adjusted for stock splits, recombinations, stock dividends and the
like.

[SIGNATURE PAGE FOLLOWS]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the day and year first above written.

 

 

 

MECHANICAL TECHNOLOGY INCORPORATED

 

 

 

 

 

 

 

 

 

 

By: s/Cynthia A. Scheuer__________

Name: Cynthia A. Scheuer

Title: VP & CFO

 

 

 

 

 

 

FLETCHER INTERNATIONAL, LTD., by its duly authorized investment advisor,
FLETCHER ASSET MANAGEMENT, INC.

 

 

 

 

 

 

 

By: s/Peter Zayfert_______________

Name: Peter Zayfert

Title: Authorized Signatory

 

 

 

 

By: s/Brendan McHugh___________

Name: Brendan McHugh

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49



